         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 1 of 112



   Marc E. Hankin (SBN 170505)
 1 Anooj Patel (SBN 300297)
   HANKIN PATENT LAW, APC
 2 12400 Wilshire Boulevard, Suite 1265
   Los Angeles, CA 90024
 3 Tel: (310) 979-3600
   Fax: (310) 979-3603
 4
 5 John M. Desmarais (SBN 320875)
   Karim Z. Oussayef (admitted pro hac vice)
 6 Brian D. Matty (admitted pro hac vice)
   Michael Matulewicz-Crowley (admitted pro hac vice)
 7 DESMARAIS LLP
   230 Park Avenue
 8 New York, New York 10169
   Tel: (212) 351-3400
 9 Fax: (212) 351-3401
10 Attorneys for Plaintiff International Business Machines Corporation
11                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13      INTERNATIONAL BUSINESS                             Case No. 8:19-CV-01777
        MACHINES CORPORATION, a New
14      York Corporation,                                  FIRST AMENDED
                                                           COMPLAINT FOR PATENT
15                            Plaintiff,                   INFRINGEMENT
16                     v.                                  JURY TRIAL DEMANDED
17      ZILLOW GROUP, INC., a Washington
        Corporation, ZILLOW, INC., a
18      Washington Corporation,
19                            Defendants.
20
            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
21
            Plaintiff International Business Machines Corporation (“IBM”), for its
22
     Complaint for Patent Infringement against Zillow Group, Inc. (“Zillow Group”) and
23
     Zillow, Inc. (collectively “Defendants” or “Zillow”), alleges as follows:
24
                                    JURISDICTION AND VENUE
25
                    This action arises under 35 U.S.C. § 271 for Defendants’ infringement of
26
     IBM’s United States Patent Nos. 7,072,849 (the “’849 patent”), 7,076,443 (the “’443
27
     patent”), 7,187,389 (the “’389 patent”), 7,631,346 (the “’346 patent”), 8,315,904 (the
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   1                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 2 of 112




 1 “’904 patent”), 9,158,789 (the “’789 patent”), and 9,245,183 (the “’183 patent”)
 2 (collectively, the “Patents-in-Suit”).
 3                  This action arises under the patent laws of the United States, including 35
 4 U.S.C. § 271 et seq. The jurisdiction of this Court over the subject matter of this action
 5 is proper under 28 U.S.C. §§ 1331 and 1338(a).
 6                  This Court has personal jurisdiction over Zillow Group and Zillow, Inc.
 7 because, among other things: Zillow Group and Zillow, Inc. have a regular and
 8 established place of business in this judicial district; Zillow Group and Zillow, Inc. have
 9 committed, aided, abetted, contributed to and/or participated in the commission of acts
10 giving rise to this action within the State of California and this judicial district and have
11 established minimum contacts within the forum such that the exercise of jurisdiction
12 over Zillow Group and Zillow, Inc. would not offend traditional notions of fair play and
13 substantial justice; Zillow Group and Zillow, Inc. have placed products and services
14 that practice the claims of the Patents-in-Suit into the stream of commerce with the
15 reasonable expectation and/or knowledge that actual or potential users of such products
16 and/or services were located within this judicial district; and Zillow Group and Zillow,
17 Inc. have sold, advertised, solicited customers, marketed and distributed their services
18 that practice the claims of the Patents-in-Suit in this judicial district.
19                  Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and
20 1400(b), at least because Zillow Group and Zillow, Inc. each have a regular and
21 established place of business in this judicial district and both Zillow Group and Zillow,
22 Inc. have committed, and continue to commit, acts of infringement in this judicial
23 district.
24 A.       Zillow Has A Regular And Established Place Of Business In This District.
25                  Zillow Group and Zillow, Inc. have a regular and established place of
26 business in this judicial district at 2600 Michelson Drive, Suite 1200, Irvine, CA 92612.
27 The building at 2600 Michelson Drive is marked with Zillow Group’s name and logo:
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   2                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 3 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11 Ex. 1 (https://www.loopnet.com/Listing/2600-Michelson-Dr-Irvine-CA/14368559/).
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26      Ex. 2 (https://www.facebook.com/pages/category/Real-Estate-Service/Zillow-
27                                Group-Irvine-132635443939887/).
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   3                 Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 4 of 112



                                                           1
 1 The building is also home to Zillow, Inc.                   Zillow Group and Zillow, Inc. have
                                                                                  2
 2 approximately 60,074 square feet of office space in Irvine, California.
 3                  Venue is also proper in this district because Zillow Group and Zillow, Inc.
 4 have numerous employees in this judicial district who are responsible for the design,
 5 operation, sale, and marketing of the accused website and mobile applications. Zillow
 6 Group and Zillow, Inc.’s technical employees in the district have titles such as: Senior
 7 UI Designer, Senior Software Engineer, Software Engineer, Director of Product
 8 Development, Full Stack JavaScript Engineer, Senior Software Developer, DevOps
 9 Engineer, UI/UX Designer, QA Engineer, Senior Group Manager—Big Data, Senior
10 Software Development Manager, Software Development Engineer, and Product
11 Manager. Zillow Group and Zillow, Inc.’s technical employees design, develop, and
12 implement the infringing functionalities of the accused website and mobile applications
13 in Irvine, California. Zillow Group and Zillow, Inc.’s technical employees in this
14 district also have relevant information related to the design, development, and operation
15 of the accused website and mobile applications.
16                  In addition to the employees already present in the district, Zillow Group
17 and Zillow, Inc. continue to advertise available job postings in the area, including for
18 the following positions: Senior Principal Machine Learning Engineer—Search,
19 Principal Machine Learning Engineer—Conversational AI, Data Integration Specialist,
20 Senior Front End Engineer, and Senior Software Development Engineer for New
21 Construction Listings.
22                  Zillow Group and Zillow, Inc. also have sales and marketing employees
23 who work in the judicial district with titles such as: Sales, Sales Executive, Inside Sales,
24 Senior Account Manager, Agent Care Consultant, and Regional Sales Executive.
25
26   Ex. 3 (http://zillowgroup.mediaroom.com/2012-04-16-Zillow-to-Open-New-Office-
     1

   Grow-Sales-Force-In-Orange-County-Calif) (describing 600 Michelson Drive, Irvine,
27 CA 92612 as a Zillow office location).
28 2 Ex. 4 (Zillow Group 2018 10-K) at 38.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   4                              Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 5 of 112




 1 Zillow Group and Zillow, Inc.’s sales and marketing employees located in Irvine, CA
 2 are responsible for the sale and marketing of the infringing functionalities of the accused
                                           3
 3 website and mobile applications.            Zillow’s Irvine, CA office also includes sales
 4 personnel responsible for work related to Zillow Premier Agent and, in particular,
                                               4
 5 “advertising to real estate agents.”                Zillow Group and Zillow, Inc.’s sales and
 6 marketing employees in the district therefore have relevant information related to
 7 demand for the infringing functionality, the marketing of the accused website and
 8 mobile applications, and the revenue, costs, and profits of the accused website and
 9 mobile applications.
10                 On information and belief, Zillow Group and Zillow, Inc. offer networking
11 and support services from its offices located in the district. For example, Zillow
                                                                                  5
12 develops and offers its customer services from its office in Irvine, CA.
13                 Venue is also proper in this district because Zillow Group and Zillow, Inc.
14 own numerous properties that they have purchased through “Zillow Offers.” For
15 example, Zillow Group and Zillow, Inc. have made “Zillow Offers” available in at least
                             6                     7                        8
16 Los Angeles County, Orange County, and Riverside County. As part of “Zillow
17 Offers,” Zillow Group and Zillow, Inc. purchase homes directly from home owners,
                                                   9
18 make repairs, and then sell the homes. For example, Zillow Group and Zillow, Inc.
19 own the properties at 2526 N Whitewater Club Dr., Unit B, Palm Springs, CA 92262
20 and 101 Englemann Dr., Corona, CA 92881 in Riverside County.
21
22
     3 Id. at 14.
23   4 Dkt 34-2 (Declaration of Nate Moch (“Moch Decl.”)) ¶ 15.
     5 Id. ¶ 11.
24
     6 Ex. 5 (https://www.latimes.com/business/la-fi-zillow-home-buying-20181211-
25   story.html).
     7 Ex. 6 (https://www.ocregister.com/2019/05/09/zillow-offers-announces-plans-to-
26
     expand-ibuying-in-l-a-orange-counties/).
27   8 Ex. 5.
     9 Ex. 7 (https://www.zillow.com/offers/) (describing the process for selling a home to
28
     Zillow Group and Zillow).
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 5                         Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 6 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13    Ex. 8 (https://www.zillow.com/homedetails/2526-N-Whitewater-Club-Dr-UNIT-B-
14                            Palm-Springs-CA-92262/82017038_zpid/).
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   6               Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 7 of 112




 1            Ex. 9 (https://www.zillow.com/homes/101-Englemann-Dr-Corona,-CA,-
 2                                     92881_rb/54952838_zpid/).
 3 These properties also constitute regular and established places of business in this
 4 judicial district.
 5 B.         Zillow Develops The Infringing Products And Services In This District.
 6                  Zillow Group and Zillow, Inc.’s numerous technical employees in Irvine,
 7 CA develop aspects of the infringing website and mobile applications in this district.
 8 Zillow Group and Zillow, Inc. have numerous employees in the judicial district who are
 9 responsible for the design, and operation of the accused website and mobile
10 applications, including the following employees: Senior UI Designer, Senior Software
11 Engineer, Software Engineer, Director of Product Development, Full Stack JavaScript
12 Engineer, Senior Software Developer, DevOps Engineer, UI/UX Designer, QA
13 Engineer, Senior Group Manager—Big Data, Senior Software Development Manager,
14 Software Development Engineer, and Product Manager. Further, members of the teams
15 that develop Zillow’s website and mobile applications, such as members of Zillow’s
16 “artificial intelligence (‘AI’) team,” which is one of the “teams and personnel []
                                                                    10
17 responsible for any potentially relevant Zillow technology” in this case, are located in
18 this judicial district. For example, Andrei Lopatenko, who is Zillow’s Vice President
19 of “Engineering, Search and Conversational AI, AI, Machine learning,” and a member
20 of the AI team, posted a job opening for said AI team for Zillow’s Irvine office, seeking
21 engineers that “are experienced in and interested to build [] modern query understanding
                                                               11
22 and search ranking stacks [] based on machine learning.”         For another example, Andrei
23 Lopatenko posted another job opening stating that “[t]he search team of Zillow Group”
24 is hiring “SR MLE, SR Principal, and Principal roles” to work on “Natural Language
25
26
27   10   Moch Decl. ¶ 3.
28   11   Ex. 10 (https://www.linkedin.com/in/lopatenko/detail/recent-activity/shares/).

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   7                         Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 8 of 112



                                                                                   12
 1 Processing, Conversational AI and Learning to Rank” in their Irvine office.          The hired
 2 employees would “actively work[] on query understanding, ranking and conversational
                                                  13
 3 platforms and their business applications.”
 4                Further, additional Zillow employees that develop and provide the website
 5 and mobile applications are located in this judicial district. For example, Boaz Brudner
 6 is a Senior Group Manager—Big Data in Zillow’s Irvine, CA office, and he “[l]ead[s]
 7 a group of application developers and data engineers to power Zillow’s public data
 8 feed. This feed drives some of Zillow’s foundational features such as Zestimate and
                               14
 9 the Home Details Page.”           The “Home Details team” is a part of the “front-end Web
10 Shopping team,” which in turn is “involved in the development and maintenance of its
                                15
11 consumer-facing website” and thus is responsible for infringing Zillow technology in
12 this case. Zillow’s “generation of ‘Zestimates’” is also “relevant to Zillow’s alleged
                                         16
13 infringement of the ’183 patent.”          For another example, Michael (Shinbo) Wang is
14 Senior Software Development Manager in Zillow’s Irvine, CA office and “[m]anag[es]
15 nationwide real-time MLS (Multiple Listing Service) listing intake and downstream
                                                              17
16 web APIs that power listing data for Zillow.com.”               For another example, David
17 Stewart is a Software Development Engineer in Zillow’s Irvine, CA office, where he
18 “work[s] on the back end of Zillow’s data services to bring the most accurate and up-
                                                        18
19 to-date listing information to the Zillow Group.”         For another example, Sravya Kotte
20 is a Product Manager in Zillow’s Irvine, CA office that works on, among other things,
                                                                                           19
21 “B2C mobile friendly websites across Zillow, Trulia, and StreetEasy brands.”                 On
22
23   12 Ex. 69 (https://www.linkedin.com/posts/lopatenko_the-search-team-of-zillow-
24   group-started-hiring-activity-6605266210500202496-7Ced).
     13 Id.
25   14 Ex. 11 (https://www.linkedin.com/in/boazbrudner/).
     15 Moch Decl. ¶ 3.
26
     16 Id. ¶ 7.
27   17 Ex. 12 (https://www.linkedin.com/in/shinbowang/).
     18 Ex. 13 (https://www.linkedin.com/in/davidleestewartjr/).
28
     19 Ex. 14 (https://www.linkedin.com/in/sravyakotte/).

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 8                    Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 9 of 112




 1 information and belief, “B2C” refers to “Business-to-Consumer,” or the consumer-
 2 facing website and mobile applications. For another example, Gideon Williams is a
 3 Software Engineer in Zillow’s Irvine, CA office, where he, on information and belief,
 4 works on and is responsible for at least two GitHub source code repositories that relate
 5 to the consumer-facing Zillow website and mobile applications, including the infringing
 6 aspects of the consumer-facing               Zillow website and mobile            applications:
 7 ZillowHomeInfo, which is a “[s]imple web app to display info about a home from the
 8 Zillow GetSearchResult API” and ChatMagic, which is “[a] Zillow HackWeek project
 9 to integrate a chatbot into the Real Estate App that answers questions for Beths and
                                                                      20
10 routes highly-qualified leads to Premier Agent Concierge.”
11                  Zillow’s technical job postings in this judicial district also show that Zillow
12 Group and Zillow, Inc. develop and provide the website and mobile applications in this
13 judicial district. For example, the “artificial intelligence (‘AI’) team” is one of the
14 “teams and personnel [] responsible for any potentially relevant Zillow technology” in
              21
15 this case.      One of the technical engineers Zillow is hiring for employment in its Irvine,
16 CA office, Zillow’s Principal Machine Learning Engineer—Conversational AI, is a
                                                            22
17 “part of the overall Artificial Intelligence team”            that is, in part, responsible for
18 infringing Zillow technology in this case. For another example, another of the technical
19 engineers Zillow is hiring, Senior Principal Machine Learning Engineer—Search, will
20 work in Zillow’s Irvine, CA office on “develop[ing] semantic and conversational search
21 which can process natural language queries about real estate and assist users to find the
                                          23
22 best properties for their needs.”           On information and belief, the “semantic and
23
24   20 Ex. 15 (https://www.linkedin.com/in/gideon-williams-833b2415/); Ex. 16
     (https://github.com/gideonw/ZillowHomeInfo); Ex. 17
25   (https://github.com/gideonw/ChatMagic).
     21 Moch Decl. ¶ 3.
26
     22 Ex. 18 (https://careers.zillowgroup.com/ShowJob/JobId/262121/PrincipalMachine
27   LearningEngineer ConversationalAI).
     23 Ex. 19 (https://careers.zillowgroup.com/ShowJob/JobId/337832/SeniorPrincipal
28
     MachineLearningEngineerSearch).
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 9                    Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 10 of 112




 1 conversational search which can process natural language queries about real estate and
 2 assist users to find the best properties for their needs” is relevant to Zillow’s
 3 infringement of at least claim 1 of the ’443 patent.
 4                   Further, many Zillow employees that develop and provide additional
 5 aspects of Zillow’s website and mobile applications, including “Business-to-Business”
 6 (or “B2B”), are located in this judicial district, such as: services providing advertising
 7 (including on its consumer website and mobile applications), including advertising of
 8 new construction, advertising from Zillow Group Media, and advertising from
 9 www.zillow.com/advertise; Premier Agent; and Zillow Offers. For example, Zillow
                                                                                                24
10 develops the technology for its “business-to-business” tools in its Irvine, CA office.
11 Zillow also employs a “Software Development Engineer” in Irvine, CA that “works on
                      25
12 B2B features.”          Zillow also develops the technology “to manage the process of directly
13 offering to sell homes that Zillow itself owns” as a part of Zillow Offers in its Irvine,
                26
14 CA office.        Zillow employees in its Irvine, CA office also “manage Zillow’s intake of
                                                         27
15 ‘for sale’ listing and ‘county direct’ data feeds.”
16                   Zillow Group and Zillow, Inc. also develop the infringing products and
17 services in this district during their “Hack Weeks,” which are held multiple times a year
                                                                            28
18 and take place in, among other places, Zillow’s Irvine, CA office.             During the “Hack
19 Weeks,” multiple Zillow engineers work on projects to improve the Zillow website and
20 mobile applications, including customer-facing aspects of the website and mobile
                                                                             29
21 applications that affect the user experience of Zillow’s customers.             The Hack Week
22 projects include the development of portions of the Zillow website and mobile
23 applications that infringe the Patents-in-Suit, as shown below.
24
25    Moch Decl. ¶ 11.
     24

26    Id. ¶ 13.
     25
   26 Id. ¶ 11.
27 27 Id.
28 28 Ex. 20 (https://www.zillow.com/tech/zillow-hack-week-summer-2019/).
   29 Id.

   FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 10                 Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 11 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
       Ex. 70 (screenshot of video from https://www.zillow.com/tech/zillow-hack-week-
22
                                         summer-2019/ at 00:34).
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   11                Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 12 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
      Ex. 21 (https://www.facebook.com/SpencerRascoff/posts/hack-week-is-one-of-my-
15
        favorite-events-at-zillow-group-and-todays-event-in-the-i/1955824484676939/).
16
17
                  Moreover, on information and belief, Zillow Group and Zillow, Inc. store,
18
     or have electronic access to, numerous documents related to the design, development,
19
     operation, sale, and marketing of the accused website and mobile applications in this
20
     district. Zillow Group and Zillow, Inc. store these documents at their offices at 600
21
     Michelson Drive, Suite 1200, Irvine, CA 92612 in order to support their employees
22
     located there. Further, on information and belief, Zillow Group and Zillow, Inc. have
23
     access in this district to substantially the same documents related to the design,
24
     development, operation, sale, and marketing of the accused website and mobile
25
     applications as they do in other Zillow locations in other judicial districts. In particular,
26
     on information and belief, Zillow Group and Zillow, Inc. have servers in this judicial
27
     district through which Zillow employees working in this district can access documents,
28
     including those related to the design, development, operation, sale, and marketing of
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 12                     Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 13 of 112




 1 the accused website and mobile applications. Additionally, on information and belief,
 2 Zillow Group and Zillow, Inc. have servers in this judicial district through which Zillow
 3 employees working in this district can access source code and other computer code for
 4 the accused products. For example, Gideon Williams is a Software Engineer in Zillow’s
 5 Irvine, CA office, where he, on information and belief, manages and accesses at least
 6 two GitHub source code repositories that relate to the consumer-facing Zillow website
 7 and mobile applications, including the infringing aspects of the consumer-facing Zillow
 8 website and mobile applications: ZillowHomeInfo, which is a “[s]imple web app to
 9 display info about a home from the Zillow GetSearchResult API” and ChatMagic,
10 which is “[a] Zillow HackWeek project to integrate a chatbot into the Real Estate App
11 that answers questions for Beths and routes highly-qualified leads to Premier Agent
                 30
12 Concierge.”        Finally, on information and belief, Zillow Group and Zillow, Inc. have
13 servers in this judicial district through which Zillow employees working in this district
14 can manage and determine at least network settings for the accused products.
15 C.       Zillow Infringes Through Its Own Actions In This District.
16                Zillow Group and Zillow, Inc. commit (directly and indirectly) acts of
17 infringement in this judicial district. Zillow Group and Zillow, Inc. directly infringe the
18 Patents-in-Suit in this judicial district by providing Zillow’s website, including at least
19 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and mobile
20 applications, including at least iOS and Android Zillow Real Estate & Rentals, Zillow
21 Rentals, and Zillow Premier Agent applications, from their offices in this judicial
22 district to end users, businesses, and consumers also located in this judicial district. In
23 particular, Zillow Group and Zillow, Inc. provide Zillow’s website and mobile
24 applications from their offices in this judicial district by developing the website and
25 mobile applications at least in part in their Irvine, CA office and transmitting, or
26
27    Ex. 15 (https://www.linkedin.com/in/gideon-williams-833b2415/); Ex. 16
     30

28 (https://github.com/gideonw/ZillowHomeInfo); Ex. 17 (https://github.com/gideonw/
   ChatMagic).
   FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 13                    Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 14 of 112




 1 controlling the transmission of, the content of the website and mobile applications at
 2 least in part from their Irvine, CA office.
 3                  Further, Zillow Group and Zillow, Inc. directly infringe the Patents-in-Suit
 4 in this judicial district by providing Zillow’s website and mobile applications to end
 5 users and consumers located in this judicial district. A substantial number of users
 6 access Zillow’s website and mobile applications from this judicial district, and Zillow
 7 infringes in this district through that access. On information and belief, more users
 8 access Zillow’s website and mobile applications from this judicial district than from the
 9 Western District of Washington. Additionally, Zillow receives significant revenue from
10 the use of Zillow’s website and mobile applications in this judicial district. On
11 information and belief, Zillow receives more revenue from the use of the accused
12 products in this district than in the Western District of Washington.
13                  Zillow Group and Zillow, Inc. also directly infringe in this judicial district
14 because, in some circumstances, they perform the patented methods on Zillow’s mobile
15 applications on user devices in this district. As described in Counts One through Seven
16 below, Zillow Group and Zillow, Inc. perform the claimed methods using their mobile
17 applications. Zillow provides the mobile application computer code and performs
18 method steps of the Patents-in-Suit in this judicial district. As but one example, Zillow
19 performs the “selectively storing” step of claim 1 of the ’849 patent at Zillow’s servers
20 in some instances and at the user’s mobile device in other circumstances.
21                  Zillow Group and Zillow, Inc. also directly infringe in this judicial district
22 by, on information and belief, using their website and mobile applications as end users
23 in their offices in this judicial district, in addition to also presenting the website and
24 mobile applications. For example, Zillow Group and Zillow, Inc. test their website and
25 mobile applications in their Irvine, CA office in this judicial district, as evidenced at
26 least by the regular Hack Weeks held in the Irvine office and by Zillow’s employment
27 in this judicial district of a QA Engineer. In so testing their website and mobile
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   14                         Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 15 of 112




 1 applications, Zillow Group and Zillow, Inc. infringe in a similar manner to that
 2 described in Counts One through Seven below.
 3                  Zillow Group and Zillow, Inc. also directly infringe the Patents-in-Suit in
 4 this judicial district, as shown in Counts One through Seven below, because, in some
 5 circumstances, they perform at least some of the methods steps of the asserted claims
 6 on Edge servers located in Los Angeles or on users’ computers and devices, including
 7 computer and devices within this judicial district, in addition to (or in the alternative to)
 8 on Zillow’s servers. For example, on information and belief, Zillow manages servers
 9 in Los Angeles that host and serve content and functionality for the website and mobile
                   31
10 applications.         As shown below, when www.zillow.com is requested, in some
11 circumstances, Zillow sends the requested content and functionally using the LAX3-C4
12 server, located in Los Angeles. On information and belief, Zillow does not host content
13 and functionality for the website and mobile applications, such as hosting and
14 distributing images, storing image objects, deploying and scaling web applications and
15 services, and managing image download requests, on servers, including cloud
                                                                                                   32
16 infrastructure servers, located in Seattle or the Western District of Washington.
17 Additionally, on information and belief, Zillow also does not host functionality for the
18 website and mobile applications, such as Zestimate and ZHVI calculation and public
19 data ingestion, and data storage, on servers, including cloud infrastructure servers,
20
21   31 Ex. 22 (https://aws.amazon.com/solutions/case-studies/zillow/) (explaining that
22   Zillow uses Amazon CloudFront as a Content Delivery Network (CDN)); Ex. 23
     (https://aws.amazon.com/about-aws/whats-new/2018/01/cloudfront-adds-six-new-
23   edge-locations/); Ex. 24 (https://aws.amazon.com/cloudfront/features/) (explaining
24   that Amazon CloudFront has Edge servers located in Los Angeles).
     32 Ex. 22 (https://aws.amazon.com/solutions/case-studies/zillow/); Ex. 25
25   (https://www.zillow.com/tech/image-processing-in-aws/) (explaining that Zillow uses
26   AWS services for image storage and processing); Ex. 26
     (https://aws.amazon.com/about-aws/global-infrastructure/) (showing that AWS Global
27   Infrastructure is not located in Seattle or elsewhere within the Western District of
28   Washington).

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   15                       Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 16 of 112



                                                                    33
 1 located in Seattle or the Western District of Washington.             On information and belief,
 2 Zillow also does not host functionality for the website and mobile applications, such as
 3 storage of data used to create personalized recommendations, on servers, such as cloud
 4 infrastructure servers, located in Seattle or the Western District of Washington.34 On
 5 information and belief, Zillow also does not host functionality for the website and
 6 mobile applications, such as its email delivery service alerting users of new listings on
 7 Zillow’s consumer-facing website and mobile applications, on servers, such as cloud
                                                                                            35
 8 infrastructure servers, located in Seattle or the Western District of Washington.
 9
10
11
12
13
14
15
16   33 Ex. 27 (https://d1.awsstatic.com/case-studies/PDF%20Case%20Studies/AWS-
     Casestudy_Zillow.pdf) (explaining that Zillow uses AWS services to store its data,
17   ingest public data, and to calculate Zestimates); Ex. 26 (https://aws.amazon.com/
18   about-aws/global-infrastructure/) (showing that AWS Global Infrastructure is not
     located in Seattle or elsewhere within the Western District of Washington); Ex. 67
19   (https://aws.amazon.com/partners/success/zillow-sparkpost/) (“It starts with [Zillow’s]
20   living database of more than 110 million U.S. homes—including homes for sale,
     homes for rent, and homes not currently on the market. It also provides Zestimate
21   home values, Rent Zestimates, and other home-related information. To power these
22   services, Zillow migrated from its original colocated data center to Amazon Web
     Services (AWS).”).
23   34 Ex. 68 (Screenshot of video from https://hostingjournalist.com/video/aws-reinvent-

24   2016-zillow-classification-and-recommendation-engines-with-emr-and-spark-mac303/
     at 24:00-14) (showing and explaining that all of the data that Zillow uses to make
25   recommendations is hosted on AWS servers).
     35 Ex. 67 (https://aws.amazon.com/partners/success/zillow-sparkpost/) (describing the
26
     AWS technologies used to power Zillow’s email infrastructure); Ex. 26
27   (https://aws.amazon.com/about-aws/global-infrastructure/) (showing that AWS Global
28   Infrastructure is not located in Seattle or elsewhere within the Western District of
     Washington).
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 16                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 17 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          Ex. 28 (HTTP Request and Response for www.zillow.com from a browser
22                       identified as being located in Los Angeles, CA from
23                      https://toolbox.googleapps.com/apps/har_analyzer/).
24
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   17                      Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 18 of 112




 1
 2
 3
 4
 5
 6        Ex. 29 (https://www.feitsui.com/en/blog/page/3) (Amazon CloudFront edge server
 7                                         location codes).
 8 D.         Zillow Directs and Controls the Performance of Infringing Method Steps
 9            In This District.

10                  In its briefing, Zillow has indicated that “at least one step [is] performed
                                                                               36
11 by a third party for at least the ’849, ’346, ’789, ’389, and ’904 patents.” To the extent
12 Zillow does not perform one or more method steps of the Patents-in-Suit in certain
13 circumstances, including the “selectively storing” step of claim 1 of the ’849 patent,
14 Zillow directs or controls the performance of such method steps. As described in
15 Counts One through Seven below, Zillow, Inc. and Zillow Group have an agency and/or
16 contractual relationship with said third party in this judicial district and each Zillow
17 entity controls and/or directs the performance of said third party by a number of means
18 in this judicial district. For example, each Zillow entity controls and/or directs the
19 performance of said steps by servers located in Los Angeles, as discussed above,
20 because it, for example, conditions receipt of a benefit to the servers in Los Angeles,
21 such as payment for services, on the performance of the claimed steps, and establishes
22 the manner or timing of the performance by, for example, determining the actions of
23 the servers, such as what content is delivered and how the content is delivered by and
24 to the servers located in Los Angeles. For another example, each Zillow entity controls
25 and/or directs the performance of said steps by users, browsers, and mobile operating
26 systems located in Los Angeles, because it, for example, conditions receipt of a benefit
27 to the users, browsers, and mobile operating systems, such as reduced latency on the
28
     36 Dkt 34-1 (Ex. A to Zillow’s Motion To Dismiss) at 8.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 18                         Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 19 of 112




 1 devices located in this judicial district, on the performance of the claimed steps, and
 2 establishes the manner or timing of the performance by, for example, determining what
 3 content is delivered, and how the content is delivered to users, browsers, and mobile
 4 operating systems located in Los Angeles.
 5 E.       Zillow Infringes By Inducing Infringement In This District.
 6                  In addition to directly infringing the Patents-in-Suit, Zillow Group and
 7 Zillow, Inc. indirectly infringe the Patents-in-Suit in this judicial district by inducing at
 8 least users’, browsers’, and mobile operating systems’ direct infringement, as described
 9 in Count One and Counts Three through Seven below. As but one example, in addition
10 to Zillow’s own direct infringement of claim 8 of the ’789 patent, in certain instances,
11 users, browsers, and mobile operating systems directly infringe claim 8 of the ’789
12 patent either by themselves or jointly, in this judicial district. As described below,
13 Zillow Group and Zillow, Inc. induce that infringement through acts of infringement
14 performed in this judicial district.
15             Despite their knowledge of the infringement of the Patents-in-Suit, Zillow
16 Group and Zillow, Inc. have intended and continue to intend to induce patent
17 infringement in this judicial district by users, browsers, and mobile operating systems
18 located in this judicial district by advertising the website and mobile applications,
19 providing customer support, and designing their website and mobile applications in
20 such a way that the use of the website and mobile applications by a user, browser, or
21 mobile operating system infringes the Patents-in-Suit. For example, on information and
22 belief, Zillow advertises its website and mobile applications to users in this judicial
23 district, including using digital advertising. For another example, Zillow has
24 encouraged and continues to encourage and instruct customers and end users to use
25 Zillow’s website and the associated mobile applications in an infringing manner by
26 providing customer support from their Irvine office in this district, and designing their
27 website and mobile applications to be presented in this judicial district and in such a
28 way that the use of the website and mobile applications infringes the Patents-in-Suit.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   19                       Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 20 of 112




 1 For another example, “the technology developed in Zillow’s Irvine office
                                           37
 2 concerns . . . customer service,”            including, on information and belief, customer
 3 service to encourage and support customers and end users in their use of Zillow’s
 4 website and the associated mobile applications in an infringing manner. For another
 5 example, https://zillow.zendesk.com/hc/en-us, which is available in this judicial
 6 district, provides direction and support for Zillow’s website. On information and belief,
 7 Zillow Group and Zillow, Inc. also offer networking and support services from its
 8 offices located in the district.
 9 F.         Zillow Infringes By Contributing To Infringement In This District.
10                  In addition to directly infringing the Patents-in-Suit, Zillow Group and
11 Zillow, Inc. indirectly infringe the Patents-in-Suit in this judicial district by contributing
12 to at least users’, browsers’, and mobile operating systems’ direct infringement, as
13 described in Count One and Counts Three through Seven below. As but one example,
14 in addition to Zillow’s own direct infringement of claim 8 of the ’789 patent, in certain
15 instances, users, browsers, and mobile operating systems directly infringe claim 8 of
16 the ’789 patent either by themselves or jointly, in this judicial district. As described
17 below, Zillow Group and Zillow, Inc. contribute to that infringement through acts of
18 infringement performed in this judicial district.
19                  Despite their knowledge of the infringement of the Patents-in-Suit, Zillow
20 Group and Zillow, Inc. contribute to the infringement of the Patents-in-Suit in this
21 judicial district by selling, offering to sell, and/or importing components, and/or a
22 material or apparatus to this judicial district for use in practicing the patented methods
23 of the Patents-in-Suit. For example, Zillow Group and Zillow, Inc. provide computer
24 code underlying the Zillow website and mobile applications, such as HTML, JavaScript,
25 and image files, to customer and end users in this judicial district. Users, browsers,
26 and/or mobile operating systems infringe by using such website and/or mobile
27
28
     37   Moch Decl. ¶ 11.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   20                        Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 21 of 112




 1 applications, as detailed in Counts One through Seven below. As detailed above, Zillow
 2 uses servers located in this judicial district to provide their computer code.
 3 Additionally, Zillow’s computer code, and Zillow’s website and mobile applications in
 4 general, is received and accessed in this judicial district. Further, on information and
 5 belief, as a part of providing said computer code, Zillow Group and Zillow, Inc. enter
 6 into binding contracts with end users and customers in this judicial district to use
 7 Zillow’s website and mobile applications, including in an infringing manner, such as
 8 by binding the users to a terms of use for the accused website and mobile applications.
 9 On information and belief, Zillow Group and Zillow, Inc. receive valuable
10 consideration from customers and end users located in this judicial district as a part of
11 such agreements, including information provided by customers and end users, and/or
12 information automatically collected from customers and end users. When customers
13 and end users in this judicial district use the accused website and/or mobile applications,
14 Zillow Group and Zillow, Inc. collect information about the customers and end users,
15 their devices, and their interaction with the accused website and the associated mobile
16 applications.      Zillow Group and Zillow, Inc. work with service providers and
17 advertising networks to track and manage cookie information and activities of
18 customers and end users located in this judicial district across different websites and
19 devices. Third parties use cookie information collected by Zillow Group and Zillow,
20 Inc. to deliver advertisements to end users and customers located in this judicial district
21 based on their use of the accused website and mobile applications. Zillow Group and
22 Zillow, Inc.’s business is funded in part through advertising. The applications and
23 website are especially made and/or especially adapted for use in infringing the Patents-
24 in-Suit, at least as detailed in the individual Counts below, and are not a staple article
25 or commodity of commerce suitable for substantial non-infringing uses because, among
26 other things, the components sent to users are uniquely designed only to access the
27 infringing aspects of Zillow’s website and mobile applications.
28 G.      IBM Has A Regular And Established Place Of Business In This District.

    FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   21                      Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 22 of 112




 1                IBM has a regular and established place of business in the Central District
                                                                         38
 2 of California, located at 600 Anton Blvd., Costa Mesa, CA, 92626.          The Costa Mesa
 3 office houses numerous employees. While many of these employees provide business
 4 services, the IBM Costa Mesa office is also home to many engineers, working on
 5 products ranging from artificial intelligence to content management and distributed file
 6 sharing. Positions at IBM Costa Mesa include Head of AI Strategy & Offering at IBM
 7 Content Services, Internet of Things (“IoT”) Solutions Architect, and IBM
 8 Distinguished Engineer.        On August 15, 2018, IBM hosted an IBM Private
 9 Cloud/Cognitive Computer Solutions presentation from its Costa Mesa, CA office.
10
11
12
13
14
15
16
17
18
19
20
21
22                                           Ex. 31
23 (https://www.facebook.com/permalink.php?id=140282896061823&story_fbid=18318
24                                 95610233868).
25
26
27
28
     38 Ex. 30 (https://www.yellowpages.com/costa-mesa-ca/mip/ibm-30951397).
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 22                Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 23 of 112




 1                  IBM stores or can access numerous documents related to the Patents-in-
 2 Suit and to this litigation in the district. IBM has access to substantially the same
 3 documents related to the Patents-in-Suit and the instant litigation in this district as it
 4 does in other IBM offices in other judicial districts.
 5                                          INTRODUCTION
 6                  IBM is a world leader in technology and innovation. IBM spends billions
 7 of dollars each year on research and development, and those efforts have resulted in the
 8 issuance of more than 110,000 patents worldwide. Patents enjoy the same fundamental
 9 protections as real property. IBM, like any property owner, is entitled to insist that
10 others respect its property and to demand payment from those who take it for their own
11 use. Defendants have built their business model on the use of IBM’s patents. Moreover,
12 despite IBM’s repeated attempts to reach a business resolution, Defendants refuse to
13 negotiate a license to IBM’s patent portfolio. This lawsuit seeks to stop Defendants
14 from continuing to use IBM’s intellectual property without authorization.
15                                            THE PARTIES
16                  Plaintiff IBM is a New York corporation, with its principal place of
17 business at 1 New Orchard Road, Armonk, New York 10504.
18                  Defendant Zillow Group is a Washington corporation with a principal
19 place of business at 1301 Second Avenue, Floor 31, Seattle, Washington. Zillow Group
20 may be served with process at its registered agent C T Corporation System, 818 West
21 Seventh Street, Suite 930, Los Angeles, California 90017.
22                  Zillow Group “operates the largest portfolio of real estate and home-
23 related brands on mobile and the web which focus on all stages of the home lifecycle:
                                                       39
24 renting, buying, selling and financing.”                  Zillow Group provides a “comprehensive
25 suite of marketing software and technology solutions to help real estate, rental, and
26 mortgage professionals maximize business opportunities and connect with millions of
27
28   39   Ex. 4 (Zillow Group 2018 10-K) at 3.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT        23                       Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 24 of 112



                   40
 1 consumers.”          Zillow Group generates revenue at least based on the “sale of advertising
                                                                       41
 2 under [its] Premier Agent and Premier Broker programs.”                  Zillow Group’s portfolio
 3 of real estate and home-related brands includes Zillow. Zillow Group owns and
 4 completely controls Zillow, Inc.
 5                  Defendant Zillow, Inc. is a Washington corporation with a principal place
 6 of business at 1301 Second Avenue, Floor 31, Seattle, Washington. Zillow, Inc. may
 7 be served with process at its registered agent C T Corporation System, 818 West
 8 Seventh Street, Suite 930, Los Angeles, California 90017. Zillow, Inc. also operates
 9 the Zillow website, including at least www.zillow.com, www.zillowgroupmedia.com,
10 and subdomains thereof, and the Zillow mobile applications, including at least the iOS
11 and Android Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent
12 applications. Zillow, Inc. provides online real estate listings and related services to
13 consumers and local real estate agents through Zillow’s website and through the Zillow
14 mobile applications.
15                  Zillow operates “Zillow Offers,” “which allows homeowners to [] sell their
16 home directly to Zillow . . . [and then Zillow] makes certain repairs and updates, and
                                                       42
17 then lists it for sale on the open market.”              Zillow operates “Zillow Offers” in the
18 Central District of California.
19                                   FACTUAL BACKGROUND
20 A.       IBM Is A Recognized Innovator.
21                  IBM is recognized throughout the world as a pioneer in many aspects of
22 science and technology. On eight occasions, more times than any other company or
23 organization, IBM has been awarded the U.S. National Medal of Technology, the
24 nation’s highest award for technological innovation. During IBM’s over-100-year
25 history, IBM’s employees have included six Nobel laureates, six Turing awards, five
26
27    Id.
     40

28    Id.
     41

   42 Id. at 10.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   24                            Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 25 of 112




 1 National Medal of Science recipients, and at least twenty-five inventors in the National
 2 Inventors Hall of Fame.
 3                  These and other IBM employees have introduced the world to technology
 4 that the global community takes for granted today, including the dynamic random
 5 access memory—DRAMs—found in nearly all modern computers; magnetic disk
 6 storage—hard disk drives—found in computers and portable music players; and some
 7 of the world’s most powerful supercomputers, including Deep Blue, the first computer
 8 to beat a reigning chess champion and which is on display at the Smithsonian’s National
 9 Museum of American History in Washington, D.C. IBM’s commitment to developing
10 these types of advanced computing technologies has helped to usher in the information
11 age.
12 B.       IBM Is Committed To Protecting Its Innovations Through The Patent
            System.
13
14                  IBM’s research and development operations differentiate IBM from many

15 other companies. IBM annually spends billions of dollars on research and development,
16 yielding inventions that have literally changed the way the world works. For over two
17 decades the United States Patent and Trademark Office (“USPTO”) has issued more
18 patents to IBM than to any other company in the world.
19                  Like the research upon which the patents are based, IBM’s patents also

20 benefit society. Indeed, the Supreme Court has recognized that the patent system
21 encourages both the creation and the disclosure of new and useful advances in
22 technology. Such disclosure, in turn, permits society to innovate further. And, as the
23 Court has further recognized, as a reward for committing resources to innovation and
24 for disclosing that innovation, the patent system provides patent owners with the
25 exclusive right to prevent others from practicing the claimed invention for a limited
26 period of time.
27 C.    IBM Routinely Licenses Its Patents In Many Fields But Will Enforce Its
         Rights Against Those Who Use Its Intellectual Property Unlawfully.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   25                   Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 26 of 112




 1                  IBM’s commitment to creating a large patent portfolio underscores the
 2 value that IBM places in the exchange of innovation, and disclosure of that innovation,
 3 in return for limited exclusivity. Indeed, IBM has used its patent portfolio to generate
 4 revenue and other significant value for the company by executing patent cross-license
 5 agreements. The revenue generated through patent licensing enables IBM to continue
 6 to commit resources to innovation. Cross licensing, in turn, provides IBM with the
 7 freedom to innovate and operate in a manner that respects the technology of others.
 8                  Given the investment IBM makes in the development of new technologies
 9 and the management of its patent portfolio, IBM and its shareholders expect companies
10 to act responsibly with respect to IBM’s patents. IBM facilitates this by routinely
11 licensing its patents in many fields and by working with companies that wish to use
12 IBM’s technology in those fields in which IBM grants licenses. When a company
13 appropriates IBM’s intellectual property but refuses to negotiate a license, IBM has no
14 choice but to seek judicial assistance.
15 D.       IBM Invented Methods For Presenting Applications And Advertisements
            In An Interactive Service While Developing The PRODIGY Online
16          Service.
17
                    The inventors of the ’849 patent developed the patented technologies as
18
     part of IBM’s efforts to launch the PRODIGY online service (“Prodigy”), a forerunner
19
     to today’s Internet, in the late 1980s. The inventors believed that to be commercially
20
     viable, Prodigy would have to provide interactive applications to millions of users with
21
     minimal response times. The inventors believed that the “dumb” terminal approach that
22
     had been commonly used in conventional systems, which heavily relied on host servers’
23
     processing and storage resources for performance, would not be suitable. As a result,
24
     the inventors sought to develop more efficient methods of communication that would
25
     improve the speed and functionality of interactive applications and reduce equipment
26
     capital and operating costs.
27
                    In light of the above considerations, the inventors developed novel
28
     methods for presenting applications and advertisements in an interactive service that
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   26                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 27 of 112




 1 would take advantage of the computing power of each user’s PC and thereby reduce
 2 demand on host servers, such as those used by Prodigy. The inventors recognized that
 3 if applications were structured to be comprised of “objects” of data and program code
 4 capable of being processed by a user’s PC, the Prodigy system would be more efficient
 5 than conventional systems. By harnessing the processing and storage capabilities of the
 6 user’s PC, applications could then be composed on the fly from objects stored locally
 7 on the PC, reducing reliance on Prodigy’s server and network resources.
 8                  The service that would eventually be called Prodigy embodied inventions
 9 from the ’849 patent when it launched in late 1988, before the existence of the World
10 Wide Web. The efficiencies derived from the use of the patented technology permitted
11 the implementation of one of the first graphical user interfaces for online services. The
12 efficiencies also allowed Prodigy to quickly grow its user base. By 1990, Prodigy had
13 become one of the largest online service providers with hundreds of thousands of users.
14 The technological innovations embodied in these patents persist to this day and are
15 fundamental to the efficient communication of Internet content.
16 E.       IBM Invented Methods For A Runtime User Account Creation Operation
            Using A Single-Sign-On Process In A Federated Computer Environment.
17
18                  The inventors of the ’346 patent developed the patented technology as part

19 of IBM’s efforts to improve single-sign-on technology. To access a protected resource
20 at a service provider on the Internet, a user typically has to authenticate him or herself
21 with the service provider. Single-sign-on technology facilitates a user’s connection to
22 resources by requiring only one authorization operation during a particular user session.
23 However, conventional technology at the time of the invention required that the user
24 already have an account with the service provider to use single-sign-on technology.
25                  The inventors of the ’346 patent sought to develop single-sign-on

26 technology that would permit a new user of a service provider to access protected
27 resources. They developed novel methods for systems interacting within a federated
28 computing environment to trigger a single-sign-on operation on behalf of a user that

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   27                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 28 of 112




 1 would obtain access to a protected resource and create an account for the user. The
 2 specification discloses how to structure a federated computing environment and the
 3 sequence and content of interactions between different systems that can support the
 4 patented methods.          The ’346 patent thus extends the benefits of single-sign-on
 5 technology.
 6 F.       IBM Invented A Method For Computing The Desirability Of A
            Geographic Area By Converting Unstructured Image Data Into Structured
 7          Data.
 8
                    Artificial intelligence (AI) and Machine Learning are two fields of
 9
     computer science which focus on inventing new technologies that provide computers
10
     with the ability to “learn” and “think” on their own, without human intervention. More
11
     specifically, AI is concerned with creating computers that have the ability to make
12
     intelligent decisions on their own. AI often uses machine learning to achieve this goal.
13
     Machine learning researchers create solutions that allow computers to learn from sets
14
     of data, and make predictions and decisions based on said data, in a way that mimics
15
     human “learning” or “thinking” but that is inherently wholly different from how humans
16
     “learn” and “think.”
17
                    IBM is a pioneer in both AI and machine learning. As early as the 1950s,
18
     IBM computer scientists began working on “chess computing,” or teaching a computer
19
     to play chess. In order for a computer to successfully play a game of chess, it must have
20
     the ability to make decisions about which moves to make, as a person would. IBM’s
21
     efforts culminated in Deep Blue, a chess computer pictured below. Deep Blue’s
22
     computing system used various algorithms and machine learning tools to consider over
23
     200 million possible chess positions per second, in order to select the move with the
24
     greatest probability of success. On May 11, 1997, Deep Blue defeated the reigning
25
     world chess champion, Garry Kasparov, after a six-game match:
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   28                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 29 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
                  Ex. 32 (https://www.ibm.com/blogs/think/2017/05/deep-blue/).
10
11
                    From Deep Blue, IBM went on to develop even more advanced AI and
12
     machine learning technologies, including Watson, IBM’s suite of AI and machine
13
     learning-based services and applications. Watson additionally uses Natural Language
14
     Processing (NLP), or the ability of a computer to read and understand sentences as a
15
     person would, to further approximate “thinking” like a human using complex processes
16
     uniquely tailored to the limitations of computers and machine languages. To this day,
17
     IBM’s Watson technology has been applied to solve numerous real-world problems,
18
     such as city infrastructure planning and personalized school curriculum design, among
19
     many others. In 2011, an IBM Watson computer even defeated two Jeopardy! quiz
20
     show champions:
21
22
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   29                  Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 30 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12    Ex. 33 (https://www.cbsnews.com/news/ibm-watson-defeats-humans-in-jeopardy/).
13
14                  Computer vision is a sub-field of AI and machine learning technology,
15 which focuses on teaching computers to “think” like a human in order to “see” and
16 derive information from visual images. A device enabled with computer vision may
17 have the ability to categorize the features found within a photograph. In recent years,
18 researchers have used various methods to attempt to create said computer vision. One
19 approach is to use large numbers of humans to manually provide information about
20 images. For example, in 2006, Google launched the Google Image Labeler. Through
21 the Image Labeler game, Google enlisted the help of millions of online users in order
22 to choose the category of features found within Google’s database of images. In the
23 game, two different users would be shown the same set of images, and each player
24 would earn points for giving the same label or category (such as “Dogs,” “Cats,”
25 “Food,” “Cars,” etc.) to a photograph. Google used these user-inputted labels in order
26 to improve its image classification software. An example of Google Image Labeler
27 gameplay is shown below:
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   30                  Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 31 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11    Ex. 34 (Google Image Labeler, Google Operating System: Unofficial news and tips
12           about Google, http://googlesystem.blogspot.com/2006/09/google-image-
13                                             labeler.html).
14
15                  The inventors of the ’183 patent took a different approach to developing
16 computer vision capabilities. Their approach started with the idea that there existed in
17 the world a large amount of publicly-available, unutilized unstructured data in the form
18 of image data. Examples of this unstructured image data include video feeds from
19 security cameras, photos taken on cell phone cameras and then uploaded to social media
20 and the Internet, and images and videos from news stories, among others. While these
21 images contained valuable information about their subject matter, including indications
22 of quality not easily captured by statistics and other traditional forms of structured data,
23 the image data itself was not traditionally stored in a computer-readable format. In other
24 words, computers could not “see” the image data in order to incorporate it into computer
25 programs and processes.
26                  For house hunters trying to locate a neighborhood or a specific home to
27 move to, there existed a large quantity of publicly-available image data showing the
28 conditions within these homes or neighborhoods. As an example, programs like Google

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   31                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 32 of 112




 1 Street View captured large amounts of said image data. These images contained
 2 information about qualities determinative of whether a neighborhood, or a particular
 3 home within a neighborhood, is desirable, such as whether a property has well-
 4 maintained landscaping, intact windows, ample lighting from street lamps, freshly
 5 painted walls, no graffiti, and much more. The inventors of the ’183 patent recognized
 6 that there was a need for a system that could aggregate all of the information about
 7 home and neighborhood features found within this image data. In other words, there
 8 was a need for a computer with the ability to evaluate these images in order to gain an
 9 “intuitive” sense of a particular area without relying on human users to label the data.
10 To solve this problem, the inventors of the ’183 patent turned to AI and machine
11 learning.
12                  With these goals in mind, the inventors of the ’183 patent created a novel
13 technique for a computer to determine a score representing the location conditions of a
14 home or neighborhood, and to present those results to a user in the form of an easily
15 understandable map. The inventors of the ’183 patent designed a system that would
16 collect unstructured image data of homes and/or neighborhoods, and then filter the data
17 into a structured format in order to analyze the newly structured data for relevant
18 elements or specific conditions shown within the images. In other words, the image
19 data was converted from a regular photograph or video stream into individual data units,
20 so that a computer system could analyze patterns within the individual pixels of the
21 images, and recognize specific features within the images themselves. By breaking an
22 unstructured image into individual units of data, the computer gained the ability to “see”
23 features in the images, by analyzing the individual units of the image data for relevant
24 elements.
25                  The inventors of the ’183 patent appreciated that this set of stored image
26 data could be used to form baseline measurement values for different home features by
27 converting        the      large     set     of     image   data   into   structured       data.
28 By using this store of image data and baseline measurement values, the system of the

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   32                       Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 33 of 112




 1 ’183 patent eliminated the need for manual scoring of conditions within an image.
 2 Instead, as soon as new image data is received by the system and converted from
 3 unstructured to structured form, the computer can compare the features within the new
 4 images to this store of image data containing baseline values for each of the
 5 home/neighborhood features in order to evaluate the conditions in the new image data.
 6                  The inventors of the ’183 patent also recognized that in order to provide
 7 helpful information to users about the conditions within a home or neighborhood, the
 8 system would need to not only classify the features found within the images (such as
 9 available parking, street lamps, windows, etc.), but also make a determination of the
10 quality of said features. Instead of just identifying which conditions exist within an
11 image, the computer system of the ’183 patent also makes a subjective determination
12 of the quality of each home or neighborhood condition (e.g., with a score from 1-10,
13 with 1 indicating the “worst” condition, and 10 indicating the “best” condition). The
14 inventions of the ’183 patent therefore provide a qualitative assessment of various
15 conditions within a home and/or neighborhood by using already existing unstructured
16 data. These qualitative assessments by the computer result in condition score values
17 for various conditions, which can be aggregated into one overall condition score value
18 for the entire home/neighborhood. Therefore, instead of spending hours looking
19 through large quantities of image data, a house hunter can instead look at one simple
20 numerical value to determine the desirability of a home and/or neighborhood.
21                  The inventors of the ’183 patent also recognized that this novel technique
22 could be used to further IBM’s Smarter Cities efforts, in order to improve neighborhood
23 public safety. The IBM Smarter Cities initiative focuses on using technologies like AI
24 and big data to improve the functioning of city governments, as well as the quality-of-
25 life of citizens in general. The ’183 patent’s inventors recognized that this novel
26 technique could be used by local police departments to augment public safety efforts
27 and improve the efficiency of the police force. Police departments could use the
28 inventions of the ’183 patent to automatically convert streams of security camera

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   33                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 34 of 112




 1 footage into condition scores which give a clear indication of which areas are at high
 2 risk, and may require police presence. For example, an area with a burning fire, angry
 3 individuals, and cars with broken windows would be given an overall condition score
 4 value corresponding to a high risk, and the local police would be alerted that police
 5 attention is needed in that area. By providing greater situational intelligence in a hyper-
 6 localized context, the inventions of the ’183 patent could significantly reduce crime
 7 levels by increasing the efficiency of the police force. Overall, the novel technique of
 8 the ’183 patent provides a simple and accurate process for determining and presenting
 9 the conditions of an area that did not exist in the prior art.
10 G.       IBM Invented Methods For Filter-Based Selection And Synchronizing Of
            A Map Display And A List Display.
11
12                  The inventions of the ’789 patent provide a new way of filtering and

13 presenting geospatial data in response to user interaction. At the time of the inventions
14 of the ’789 patent, increases in computing power and storage allowed an ever-growing
15 amount of data to be stored in digital databases. A common type of data was geospatial
16 data—that is, data that can be represented on a map—which presented additional
17 specific challenges. An example of geospatial data are points of interest, which can be
18 indicated with icons that are overlaid on a map. The computing devices of the time
19 were able to search through millions of such points of interests and display those results
20 in a map, as well as displaying information about those results. At the same time,
21 advances in computing devices allowed users to interact with the results in new ways,
22 such as allowing a user to click an area of the map occupied by an interactive icon to
23 display a balloon containing additional information about said icon.
24              However, the technology at the time limited how that data could be

25 displayed and how users were able to interact with it. In particular, the mapped
26 geospatial data was not dynamically responsive to the user’s selections in the way
27 claimed by the inventors of the ’789 patent. Prior to the inventions disclosed in the ’789
28 patent, users were presented with all, or a set number, of results that fit within the area

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   34                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 35 of 112




 1 of the screen designated for the map, and users could not select a subset of data to be
 2 displayed in the way claimed by the ’789 patent. For example, when results were
 3 displayed on a map in response to a user’s search for hotels, the user could not then
 4 select a subset of the hotels to automatically update the map to only show the selected
 5 hotels. The prior art’s approach to providing search results thus had several limitations.
 6 While helpful for users to be able to visualize the location of search results, prior art
 7 approaches did not allow for a user to create a customized search area to fit a user’s
 8 specific geographical needs. For example, a person searching for rental properties may
 9 want to search within an irregular shaped area determined by the acceptable walking
10 distances between several modes of public transportation. Or they may wish to create
11 a search that excludes particularly noisy blocks, tourist attractions, or neighborhoods
12 that they wish to avoid.
13                  The inventors of the ’789 patent encountered these obstacles in their
14 development of IBM’s Intelligent Operations Center for Smarter Cities (“IBM’s IOC”),
15 which allowed personnel in command centers to track conditions and events on an
16 interface containing a geospatial map and an associated list display. For example, in
17 IBM’s IOC, city personnel could monitor a wide range of city assets, from sidewalks
18 and sewers to police cars and traffic lights. The software drew on information collected
19 from multiple sensors, such as traffic cameras and rain meters, to enable personnel to
20 quickly assess the status of assets and their impact on particular city services. During
21 events, these personnel could use the software for real-time monitoring and to
22 coordinate responses, such as placing traffic signs at different locations, or transporting
23 police. But these personnel also needed to be able to interact with the map to select
24 specific city assets or ensure city resources were ready for emergencies. Further, they
25 needed to be able to track different categories of conditions and components. For
26 example, city personal might need to track the conditions of water lines at the same time
27 they track the conditions of transportation resources. A solution was needed that
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   35                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 36 of 112




 1 allowed city personnel to make informed decisions by allowing them to interact with
 2 different types of conditions in a uniform manner.
 3                  Specifically, personnel in a command center using IBM’s IOC needed to
 4 focus on results in specifically shaped regions so as to observe of events in specific
 5 neighborhoods. To respond to these events, they needed to be able to update the results
 6 after visualizing geospatial information, analyzing the information, and deselecting
 7 irrelevant results. But if a person’s desired geographical search area did not neatly
 8 conform to the designated square the map was displayed in, they were presented with
 9 many irrelevant results, which could lead to frustration or wasted resources.
10 Particularly, if only a subset of search results were displayed on the map at a time, a
11 user would have to review every result to ensure they did not miss relevant results.
12 Using the prior methods of searching and filtering, a user would be forced to sort
13 through results that did not fit their search criteria, but were automatically returned
14 because they fit within the map’s dimensions on the screen. In contrast, the ’789 patent
15 allowed a user to designate their own area of the map to search and to select all of the
16 results within that area for display to the user.
17                  The inventors of the ’789 patent achieved this innovative method of
18 searching by allowing for greater interactivity and the ability to select a customized area
19 of the map display in order to update the selection in both the map and list. Specifically,
20 the inventors of the ’789 patent realized that a user could get more relevant search
21 results if they were able to use input/output devices to draw a selection area of a user-
22 determined shape on the map display. The search results displayed on the map were
23 then filtered by selecting and deselecting elements according to the user-determined
24 selection area, giving users the ability to deselect the elements they were not interested
25 in. This functionality was accomplished by the inventors of the ’789 patent using an
26 approach to filtering based on deselection. Unlike highlighting an item on a map or
27 highlighting a list item, which only emphasized wanted results, the approach of the ’789
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   36                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 37 of 112




 1 patent deemphasized unwanted results by deselecting elements outside of the user
 2 drawn selection area.
 3                  Further, by synchronizing the map display and the list display to
 4 concurrently update the results, a user was presented with detailed information about
 5 the points of interest in the user-designated area. The invention was incorporated into
 6 IBM’s IOC and used by personnel in command centers to aid their decision-making by
 7 allowing them to more finely filter their results and hone in on the most relevant
 8 information.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   37                  Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 38 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
        Ex. 35 (From https://www.youtube.com/watch?v=x3iHUNBkTDQ at 00:56 and
12
                                                   00:58).
13
14                  Before the invention of the ’789 patent, personnel using IBM’s IOC would
15 have to rely on long-range predictions for trends and directions. Now, they can view
16 real-time information on critical infrastructure and assets, such as medical facilities,
17 public transportation, fire hydrants, and water treatment plants. The inventions of the
18 ’789 patent were successfully integrated into IBM’s IOC and played an integral role in
19 the success of this product. The novel technologies of the ’789 patent greatly improved
20 upon the prior art by allowing for multiple linked selection and filtering capabilities in
21 the displays and bidirectional interaction between the list and map displays, regardless
22 of the users’ experience with different operating systems. This allowed users to more
23 finely filter their search criteria and obtain more relevant results than prior art methods.
24 The inventions of the ’789 patent thus allow personnel to more effectively respond to
25 events and to monitor assets and infrastructure using the claimed invention to
26 deemphasize excess information.
27
   H.   IBM Invented Methods For Improving Graphical User Interfaces By Using
28      Layers To Simultaneously Display Multiple Object Categories.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   38                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 39 of 112




 1                  At the time of the inventions of the ’389 patent, the capabilities of
 2 computing devices and networking equipment were being improved and developed at
 3 a rapid rate. At the same time, systems that took advantage of these improvements were
 4 being implemented in all areas of industry. These increased-capability systems were
 5 often much more complex than their predecessors due to the implementation of these
 6 new technologies. Examples of such complex systems include the inventory of a
 7 company or store, the hardware and software components of large organizations, and
 8 the employees of large municipalities. Although these complex systems could hold
 9 more data than past simpler systems, the large amount of data in these systems meant
10 that it was more complicated to track and manage the operations of the system. In order
11 to effectively oversee these systems, users needed to be able to tell how each component
12 functions in the system as a whole, how each component is interrelated with other
13 components, and how to holistically understand and visualize the entire architecture of
14 the system. A need to better monitor these systems arose.
15                  The inventors of the ’389 patent developed the patented technologies as
16 part of IBM’s efforts to improve technology for displaying information and objects in
17 complex systems using a graphical user interface. Due to the increasing complexity of
18 the systems being developed, various methods were used to improve visualization of
19 the components of such systems. At the time of the invention, data systems had fewer
20 components, and thus visualization of the components based on spatial positioning was
21 sufficient. For example, U.S. Patent No. 5,500,934 (Exhibit 36), filed in 1994, discloses
22 displaying objects of a LAN network by positioning the objects in defined locations.
23 For another example, U.S. Patent No. 6,005,578 (Exhibit 37), filed in 1997, discloses
24 grouping objects into levels. Though such methods were adequate in those earlier years,
25 by 2001, as systems continued to grow in complexity and the number of objects
26 comprising such systems increased, the use of these methods became problematic. The
27 volume of information and components of these new systems made it difficult to
28 organize and present information on a computer’s two dimensional screen using

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   39                    Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 40 of 112




 1 existing methods in a way that was both comprehensive and understandable. In
 2 particular, using such methods to display all of the information or components at once
 3 resulted in an overly cluttered display with various objects overlapping each other. This
 4 made it difficult, if not impossible, to determine the relevant details of and relationships
 5 between the information that a user was attempting to view.
 6                  Additionally, complex systems also started to be comprised of more
 7 categories of objects. As an example, an organization can be comprised of several
 8 computing devices, such as personal computers and servers, various peripheral devices,
 9 such as printers and routers, and various types of software, such as application software
10 and middleware software. A user managing such a system needed to be able to identify
11 and view these various categories of objects to understand how the various parts of the
12 system interact together to diagnose any issues or deficiencies that may be present.
13 However, the cluttering and overlapping of objects in existing methods for displaying
14 such information made it impossible to decipher the relationships between the various
15 pieces of information and components. Moreover, the computer systems were unable
16 to independently determine the categories and apply the differences. Thus, there was a
17 need in the prior art to be able to display, on a two dimensional computer screen, a large
18 amount of information in a manner that allowed a user to seamlessly distinguish and
19 navigate between various groups of related information so that users can effectively
20 monitor and manage their system.
21                  The IBM Tivoli team recognized the difficulties businesses dealt with in
22 trying to monitor and manage their business systems due to the increasing level of
23 complexity and the increasing number of resources comprising the systems. The Tivoli
24 team thus sought to develop the Tivoli Global Enterprise Manager (“GEM”) in order to
25 provide their business clients with an all-inclusive solution for managing all aspects of
26 their clients’ business environment. The most pertinent problem identified by the Tivoli
27 team was the users’ inability to understand their business system as a whole. Because
28 of the vast number of resources and interdependencies between such resources,

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   40                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 41 of 112




 1 businesses needed a solution to be able to distinguish between each of these various
 2 resources and to be able to easily comprehend how these resources interact. The
 3 inventions of the ’389 patent resolve these problems by disclosing a method that allows
 4 for effective monitoring of the objects of the system even where the display of the
 5 objects are clustered and overlapping one another by grouping objects of a category into
 6 layers, applying non-spatially distinguishable display attributes to the objects of these
 7 layers, and applying a display emphasis on prioritized layers. Though the solution was
 8 ultimately not included in the commercialized version of the GEM due to the timing of
 9 the development of this feature, the inventors foresaw that the need for the inventions
10 of the ’389 patent existed at the time of the invention and would continue to exist from
11 that point forward due to the inevitably increasing complexities of all systems.
12                  The application of the non-spatially distinguishable display attributes to
13 different layers of objects was one of the features developed in response to the
14 ineffectiveness of prior art methods at the time of the invention. The prior art methods
15 grouped objects without using non-spatially distinguishable display attributes. Such
16 grouping and organizing is sufficient in a lower complexity system, but by the time the
17 technology of the ’389 patent was invented, many systems were comprised of thousands
18 of objects. The inventors of the ’389 patent, noting that using prior art methods on these
19 complex systems would lead to an incomprehensible display of overlapping and
20 cluttered objects, developed an innovative method that accounts for the cluttered display
21 by using non-spatially distinguishable display attributes. The use of such attributes
22 allows a user to still see the groupings of objects that the user desires even when they
23 are cluttered with other objects by visually distinguishing these objects. Thus, for
24 example, if a red hue is applied to the objects of the layer, a user would be able to see
25 the layer even where there are thousands of other objects on display by noting which
26 objects are red. Additionally, the patent discloses a method allowing a user to rearrange
27 the various layers to allow the user to effectively monitor their system with different
28 points of view. For example, in a hotel inventory management system, the user may

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   41                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 42 of 112




 1 want to view layers of hotels based on their star rating. If the user then elects to view
 2 layers of hotels based on their location, the patent discloses a method wherein the hotels
 3 are re-matched to a different layer based on location, and a different non-spatially
 4 distinguishable display attribute is then applied to the hotels of each of these new layers.
 5                  The methods in existence at the time of the invention also did not include
 6 the implementation of applying a display emphasis to visually distinguish between
 7 layers in the way claimed by the inventors. Because systems had fewer objects when
 8 the prior art methods were developed, there was no need to distinguish between layers.
 9 It was sufficient to group together the objects and allow a user to navigate between these
10 groups. However, as the number of objects in a system increased, merely navigating
11 between spatially-separated groups of objects was insufficient for focusing on one
12 group over another because of insufficient space on a screen to allow for a feasible
13 display of these groups. Therefore, not only did the inventors introduce the use of non-
14 spatially distinguishable display attributes to represent various layers, the inventors also
15 disclosed the implementation of a display emphasis between layers so that users could
16 readily focus on a specific layer. The application of a display emphasis allows one layer
17 to be emphasized over the other layers, such as by overlapping the focused layer over
18 the others or by saturating the color of that focused layer, so that the user can easily
19 view the layer that is prioritized. Additionally, the invention discloses reapplying the
20 display emphasis when the layers are reordered. This allows the user to navigate
21 between layers by emphasizing the newly prioritized layer over the other layers. The
22 addition of a display emphasis thus enables users to view the layers in a particular order.
23                  The inventions of the ’389 patent are not the only possible solution to the
24 need for effective display of a large number of objects. Other solutions existed as well,
25 but lack some of the advantages of the invention. For example, the display technology
26 used by Yelp allows the user to select a single category of objects at a time and displays
27 only the objects of that category on their map.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   42                       Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 43 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                               Ex. 38 (https://www.yelp.com/search?

15               find_desc=Restaurants&find_loc=White%20Plains%2C%20NY).

16
17
18
19
20
21
22
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   43               Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 44 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                               Ex. 39 (https://www.yelp.com/search?
15                     find_desc=Bars&find_loc=Pleasantville%2C%20NY).
16
17                  Though this method ultimately allows a user to view the objects within the
18 inventory of Yelp by viewing each category separately, it fails to include the use of
19 displaying layers wherein the objects of each layer are displayed using non-spatially
20 distinguishable display attributes. The use of layers allows a user to see the various
21 objects of the system at one time to provide the user with a better understanding of the
22 various objects present in the system. In the case of Yelp, using the inventions of the
23 ’389 patent would provide a user a better understanding of the composition of
24 establishments in the town and the total number of options that a user can consider to
25 plan out the user’s itinerary.
26                  Another alternative solution was invented by Robert Uthe, one of the co-
27 inventors of the ’389 patent, and disclosed in U.S. Patent No. 10,250,454 (Exhibit 40,
28 the “’454 patent”). The ’454 patent teaches grouping all the objects with a selected

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   44                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 45 of 112




 1 attribute into a single subgroup represented by a display element shown on the computer
 2 screen. The user can select this display element to view information common to all the
 3 objects of that subgroup. Although the ’454 patent does teach a particular solution for
 4 displaying the numerous components of a system, the ’389 patent’s invention includes
 5 advantages that the ’454 patent’s invention is missing. In particular, the use of layers
 6 allows a user to visually understand the number of components each layer is comprised
 7 of and also allows a user to select a specific object of a layer as opposed to having to
 8 select the entire set of objects.
 9 I.       IBM Invented Methods For Automatically Associating Related
            Advertisements To Individual Search Results Items.
10
11                  The inventors of the ’443 patent developed the patented technologies as

12 part of IBM’s efforts to improve Internet search engine technology in the area of
13 e-commerce solutions and, in particular, targeted advertisements. Prior to the
14 inventions of the ʼ443 patent, with the accelerated growth of the Internet and its
15 associated e-commerce activities, advertising over the Internet became increasingly
16 more acceptable to Internet users, and marketing professionals looked for ways to
17 optimize online advertising. But the technology used to deliver targeted advertisements
18 to Internet users based on user profiles presented unique challenges, different from those
19 faced by offline advertising (such as person-to-person marketing) because computers
20 could not determine from context alone what advertisement should be shown in users.
21              One possible solution was targeted banner advertising. At the time of the

22 inventions of the ’443 patent, it was typical to provide banner advertisements, or banner
23 ads, to website users. Banner ads are a form of online advertising that embed
24 advertisements into a website, typically appearing on a site as a bar, column, or box.
25 An early banner ad is seen in the image below:
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   45                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 46 of 112




 1       Ex. 41 (https://www.theatlantic.com/technology/archive/2017/04/the-first-ever-
 2                                  banner-ad-on-the-web/523728/).
 3
 4                  At the time of the inventions of the ʼ443 patent, online advertising focused
 5 on targeting specific banner ads to a specific audience that would hopefully include
 6 those Internet users who were most likely to be interested in, and make use of, the
 7 advertised product. In particular, advertisers displayed pre-selected advertisements for
 8 a general audience or for a target audience based on user profiling. Profiling involved
 9 assimilating information from user profiles collected from each Internet user on the
10 basis of the user’s areas of interest and parameters of the user known to the system.
11 Websites could relate the user to one or more stereotypes, operate stereotypic rules, and
12 deliver a targeted advertisement to a user on the basis of those rules. Advertisers would
13 collect the information required to build a user profile by sending a small piece of data
14 (called a cookie) from a website and storing it on the user’s computer while the user is
15 browsing, and later retrieving that cookie on a subsequent visit to the site by the user.
16 For example, a user would visit the website www.sears.com looking for an appliance
17 (such as a dishwasher). The website would send a cookie to the user’s computer
18 indicating that the user was interested in dishwashers. If a user later returned to
19 www.sears.com, the website would see the cookie indicating the user’s interest in
20 dishwashers, and present targeted advertisements to the user for various dishwashers
21 offered for sale by Sears.
22                  These targeted banner ads from user profiles were an effective form of
23 advertising on websites with high view rates, but they also had inherent drawbacks.
24 First, they were shown to users regardless of whether those ads had been specifically
25 solicited. Second, those ads relied on user profiling that required collecting data about
26 the user and building user profiles. Third, the user profiles were based on past user data
27 and thus were immediately outdated.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   46                       Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 47 of 112




 1                  In particular, Internet-based advertising was not optimized to target only
 2 those users who were most likely be interested in, and make use of, the advertised
 3 product. For example, it was important, yet extremely difficult, to ensure that user
 4 profiles remain current.          A user who was interested in, for example, buying an
 5 automobile may no longer be interested in it, simply because he or she had just
 6 purchased one. Additionally, past methods of user profiling targeted advertising
 7 schemes, which relied on tracking a user’s web activity, wholly failed to account for
 8 offline purchases, or untracked online purchases, and would continue to deliver
 9 advertisements to users for products they had already bought. This was unacceptable
10 to advertisers, who often paid based on the number of potential customers who viewed
11 an advertisement. It was also unacceptable to Internet users, who had no viable means
12 to express that they were no longer interested in the advertised goods, or to express that
13 they were receptive to such advertisements.
14                  In addition, it was also difficult to identify a specific user, such as a user
15 who recently became interested in purchasing automobiles, and associate the correct
16 advertisement profile to the user. Prior art targeted advertising schemes based on user
17 profiling could not solve this problem because the user profiles were built by analyzing
18 users’ past web activity, which was not necessarily reflective of their present interests.
19 This problem was compounded by users for which profiles did not exist or by those
20 who were browsing anonymously. In short, advertising using user profiles could not
21 intelligently predict what advertisement should be shown in users.
22                  The inventors of the ’443 patent recognized these limitations of the
23 existing solutions and developed their novel technologies for associating an
24 advertisement with a search result. The ’443 patent’s inventors developed a method
25 that no longer relied on the use of user profiling, which was difficult and cumbersome
26 to employ. The inventors realized that they could present relevant advertisements to
27 users on demand by assimilating, correlating, and displaying advertisements during an
28 Internet search, analyzing the search result to produce at least one keyword, and finally

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   47                         Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 48 of 112




 1 identifying associated advertisements from a repository having a word that matches the
 2 keyword as related to the search result. Advertisements could therefore be more
 3 accurately targeted to users’ current interests without having to rely on potentially
 4 outdated information contained in a user profile. Furthermore, by focusing on the
 5 search performed by the user, the inventors of the ’443 patent were able to present
 6 relevant advertisements even if a profile did not exist for that particular user or the user
 7 was browsing anonymously. The inventors realized that this would provide a more
 8 accurate distribution of advertisements to users and likely increase the chance that users
 9 would click on the presented advertisements.
10                  More specifically, the inventors of the ʼ443 patent devised methods for
11 associating an advertisement with a result from an information repository search by a
12 user. An information repository is a product database for potentially matching product
13 advertisements to the search results. The association step involves analyzing the search
14 result to produce a keyword, using that keyword to search for an associated
15 advertisement within the repository, identifying the associated advertisement from the
16 repository having a word that matches the keyword as related to the search result, and
17 correlating the associated advertisement with the search result.
18                  Using the methods of the ʼ443 patent, users would enter a search and
19 receive search results. Those results were analyzed to produce a keyword relating to
20 the search result, thereby eliminating the need for developing a complex user profile.
21 That keyword could then be used to search within the information repository for
22 potentially matching product advertisements (as opposed to prior art methods that
23 displayed banner advertisements to users irrespective of whether they matched a
24 keyword). When an advertisement matching the keyword was identified, it could be
25 shown to the user. In this way, the inventors ensured that the advertisements were
26 relevant to a user’s present interest, instead of past interests (as was done with user
27 profiling). Other novel methods of the ʼ443 patent included providing the correlated
28 advertisement to a user on-demand, thereby solving the problem of delivering ads to

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   48                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 49 of 112




 1 users who were not interested in seeing them. Moreover, the associated advertisement
 2 could be displayed as a user-selectable icon containing a link to the associated
 3 advertisement, thereby giving the user a choice of whether or not to view the
 4 advertisement, further ensuring that advertisements were only delivered to those
 5 Internet users who would most likely be interested in, and make use of, the advertised
 6 product.
 7 J.       IBM Invented Methods For Improving Computer-Generated Promotions
            By Using Promotion Templates.
 8
 9                  The inventors of the ’904 patent developed the patented technologies as

10 part of IBM’s efforts to improve how promotions were generated and how they were
11 subsequently managed and organized. At the time of the inventions of the ’904 patent,
12 increases in computer power and network speeds increased the number and complexity
13 of online advertising. Marketers became particularly interested in individualized
14 advertising, including both individualized advertisements and well as whole advertising
15 campaigns, because of the increased effectiveness of such individualized advertising.
16 However, there were significant obstacles to providing individualized advertisements
17 and advertising campaigns online.
18                  Initially, marketers would create singular promotions and query a customer

19 database in order to find a customer or group of customers to whom it applied. This
20 created challenges for generating and keeping track of the various promotions that were
21 created. In order to be effective, individual promotions needed to be quickly and
22 efficiently created and delivered to the relevant customers. The number of individual
23 promotions that needed to be generated could range from hundreds to thousands of
24 individual promotions. Problems arose in trying to individually create each promotion
25 for display to the relevant customers in a timely fashion. Individually creating each
26 promotion could be extremely time consuming and resource intensive. It was possible
27 that by the time each promotion had been created and made ready for display, the
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   49                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 50 of 112




 1 information contained in the promotion had become outdated. Thus, there existed a
 2 need to quickly and effectively create each individual promotion.
 3                  Moreover, beyond the problem of how to quickly create the individual
 4 promotions, there still existed the problem of finding the appropriate promotions,
 5 organizing them, and getting those promotions to the right customers. Previous systems
 6 generally allowed the marketers to choose the customers a promotion was sent to, which
 7 risked a customer list that was over or under-inclusive of the relevant customer base. A
 8 need existed to find and group related promotions together in a way so that they could
 9 then be provided to the relevant customers. Compounding these problem, promotions
10 were needed in a multitude of various situations, all of which with different
11 requirements and needs. For example, marketers in different industries may have
12 specialized considerations as to promotion frequency, speed, and variation, and each
13 industry likely has different types of promotions directed to different types of products
14 or services. Thus, what was required was not a singular fix, but a method that allowed
15 different needs to be addressed using different implementations.
16                  The inventors of the ’904 patent addressed these needs using promotion
17 templates that could dynamically create individual promotions and individual
18 promotion lists. Using the promotion templates, the inventors were able to create
19 collections of promotion instances (which are the individual promotions) and promotion
20 versions (which are specific implementations of those individual promotions). These
21 collections, called promotion lists, can be distributed to customers and used, for
22 example, as individualized promotion campaigns. To achieve this, the inventors
23 designed the promotion templates so that each one was an editable object that can
24 repeatedly produce multiple other promotion templates, promotion instances, or
25 promotion versions based upon specific parameters determined by the user. Therefore,
26 users can more easily store, manipulate, and distribute the promotions by creating a
27 promotion list populated by relevant promotions, generated through the use of various
28 promotion templates

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   50                    Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 51 of 112




 1                  Promotion templates are able to create replicable promotions because they
 2 may include both preassigned attributes, which will define the resulting promotion and
 3 are likely to be used across all templates, and custom attributes, which may be unique
 4 to a specific template or group of templates and are thus parameterized fields for which
 5 users can change the values. For example, if a user wants to generate promotions for
 6 specific flights, the attribute fields “FavoriteTrips.From” and “FavoriteTrips.To” could
 7 be populated with the values “Boston” and “New York,” respectively, for a customer
 8 interested in traveling between those two cities. In this way a user can now generate
 9 countless promotion instances or versions which advertise the price of trips from Boston
10 to New York for different dates and different price-points all produced by the same
11 template. If another customer’s favorite cities to travel between were Atlanta to San
12 Diego, this same template could generate promotions to advertise flights on this route
13 to that specific customer. Thus, a single flights-specific template can be repeatedly used
14 in different scenarios. This made it possible to create a massive promotion database,
15 which could be easily queried, for the first time.
16                  Further, the innovative method of the ’904 patent allowed those
17 promotions to be further individualized in specific promotion lists responsive to the
18 user’s search query. Following from the previous example, a customer who is traveling
19 from Boston to New York might be shown a promotion list that includes promotions
20 for hotels in New York, promotions for activities in New York, as well as promotions
21 for flights from Boston to New York, all created from different promotion templates.
22                  As illustrated below, promotions in the prior art were distributed by first
23 being generated by a user, after which the promotion was sent to a customer or
24 customers deemed to be part of the relevant customer base for each respective
25 promotion. In this one-way process of distributing promotions, information was only
26 received from the consumers after the promotions were already sent.
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   51                       Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 52 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
                    In contrast, the inventors of the ’904 patent developed a way to group the
15
     relevant promotions by using user-generated search queries to identify one or more
16
     attributes of a promotion that match the attributes of the search queries. As illustrated
17
     below, the methods of the ’904 patent use promotion templates to create promotion
18
     instances or versions which are stored in a repository. The system first identifies certain
19
     attributes associated with the search query, and then retrieves promotions with matching
20
     attributes. The retrieved promotions can then be added to a promotion list, which is
21
     returned to the relevant customers. This method allows an individualized promotion
22
     list filled with individualized promotions. The inventors were thus able to generate a
23
     dynamic promotion list that could be updated, without user intervention, to reflect any
24
     changes in promotion instances by using a query that dynamically returns promotion
25
     instances that match the query. This reversed the previously utilized, one-way process,
26
     and, coupled with the ability of promotion templates to generate a large repository of
27
     promotions, allowed for this massive improvement in promotion distribution.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   52                       Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 53 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14 K.       Zillow Has Built Its Business By Infringing IBM’s Patents.
15
                  Zillow provides customers with access to real estate listings and provides
16
     real estate agents with advertisements and other services. Zillow also purchases homes
17                                                       43
     directly from customers that they repair and sell.       Zillow Group and its subsidiaries
18
     have grown rapidly over the last several years and now have over one billion dollars of
19                   44
     annual revenue.
20
                  Rather than build their business on their own technologies, Zillow has
21
     appropriated the inventions of the Patents-in-Suit. The website, including at least
22
     www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
23
     associated mobile applications, including at least the iOS and Android Zillow Real
24
     Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications, under
25
     Zillow’s control use the technology claimed by the Patents-in-Suit to provide customers
26
27    Ex. 7 (https://www.zillow.com/offers/) (describing the process by which Zillow
     43

28 purchases and then sells homes).
   44 Ex. 4 (Zillow Group 2018 10-K) at 42.

   FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 53                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 54 of 112




 1 with access to real estate listings; provide Zillow’s Business-to-Business services,
 2 provide advertisements and other services for real estate agents, including through
 3 Promoted Communities for new constructions, Zillow’s Premier Agent service, and
 4 other properties involving Zillow Group Media; and buy, service, advertise, and provide
 5 properties through Zillow Offers. IBM has informed Zillow of its infringement, but
 6 Zillow continues to infringe despite the knowledge of their infringement.
 7                  IBM has attempted to reach a patent licensing agreement to end Zillow’s
 8 unauthorized use of IBM’s patents since at least June 2016. Since that time, IBM has
 9 sent Zillow numerous letters concerning their infringement of the Patents-in-Suit. IBM
10 has also met and held telephone calls with representatives from Zillow to attempt to
11 negotiate a license.
12                  On August 11, 2017, IBM sent Zillow a letter informing them that they
13 were infringing several patents, including the ’849 and ’789 patents. On October 31,
14 2017, IBM further informed Zillow that it was infringing the ’346 patent. At a meeting
15 between the parties on November 13, 2017, IBM presented detailed claim charts
16 demonstrating how Zillow was infringing the ’849, ’789, and ’346 patents, along with
17 several others patents.
18                  IBM informed Zillow that it was infringing the ’183 and ’389 patents on
19 January 14, 2019. At that time, IBM also provided detailed claim charts demonstrating
20 how Zillow was infringing those patents. Then, on August 26, 2019, IBM informed
21 Zillow that it was infringing the ’904 and ’443 patents and again provided detailed claim
22 charts demonstrating their infringement. Finally, on November 25, 2019, IBM provided
23 additional evidence of Zillow’s infringement of the ’183 patent, including an additional
24 detailed claim chart demonstrating this infringement.
25                  IBM has repeatedly attempted to reach a negotiated solution to Zillow’s
26 infringement of the Patents-in-Suit and has presented detailed examples of their
27 infringement of each of the Patents-in-Suit. But Zillow has refused to engage in any
28 meaningful discussions about reaching a license agreement to end their infringement of

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   54                    Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 55 of 112




 1 IBM’s patents. Instead, Zillow has continued to willfully infringe IBM’s patents so as
 2 to obtain the significant benefits of IBM’s innovations without paying any
 3 compensation to IBM.
 4                  Because IBM’s over three-year struggle to negotiate a license agreement
 5 that remedies Zillow’s unlawful conduct has failed, IBM has been forced to seek relief
 6 through litigation. Among other relief sought, IBM seeks royalties on the billions of
 7 dollars in revenue that Zillow has received based on their infringement of IBM’s
 8 patented technology.
 9                                            COUNT ONE
10                          INFRINGEMENT OF THE ’849 PATENT
11                  IBM incorporates by reference paragraphs 1-95.
12                  IBM is the owner of all right, title and interest in the ’849 patent. The ’849
13 patent was duly and properly issued by the USPTO on July 4, 2006. The ’849 patent
14 was duly assigned to IBM. A copy of the ’849 patent is attached hereto as Exhibit 42.
15                  The ’849 patent is valid and enforceable.
16                  In violation of 35 U.S.C. § 271, Zillow has infringed, contributed to the
17 infringement of, and/or induced others to infringe one or more of the claims of the ’849
18 patent by having made, designed, offered for sale, sold, provided, used, maintained,
19 and/or       supported       their    website,      including   at   least   www.zillow.com,
20 www.zillowgroupmedia.com, and subdomains thereof, and the associated mobile
21 applications, including the Zillow applications for mobile devices running on, for
22 example, the Apple iOS and Google Android operating systems, including at least
23 Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications.
24 Zillow’s infringement is continuing.
25                  Zillow Group “operates the largest portfolio of real estate and home-
26 related brands on mobile and the web which focus on all stages of the home lifecycle:
27 renting, buying, selling and financing. . . . The Zillow Group portfolio of consumer
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   55                         Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 56 of 112



                                         45
 1 brands includes Zillow . . . .”            Zillow Group’s “technology solutions” and actions
 2 related to such technology infringe, direct or control infringement, induce infringement,
 3 and/or contribute to the infringement through Zillow’s website and through the mobile
 4 application instrumentalities.
 5                  Zillow, Inc. owns and operates the Zillow website, including at least
 6 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
 7 Zillow mobile applications on, for example, the iOS and Android operating systems.
 8 Zillow, Inc. provides online real estate listings and related services to consumers and
 9 local real estate agents through the website and mobile application instrumentalities.
10                  Zillow Group and Zillow, Inc. directly infringe one or more claims of the
11 ’849 patent through the Zillow website and the Zillow mobile applications, as described
12 below. Additionally, Zillow Group directs and controls the infringing behavior of its
13 agent, Zillow, Inc., which Zillow Group operates and wholly owns.
14                  For example, as shown in Exhibit 43, the Zillow website and Zillow mobile
15 applications infringe at least claim 1 of the ’849 patent at least by:
16                  a.     presenting advertising obtained from a computer network, the
17 network including a multiplicity of user reception systems at which respective users can
18 request applications, from the network, that include interactive services, the respective
19 reception systems including a monitor at which at least the visual portion of the
20 applications can be presented as one or more screens of display, the method comprising
21 the steps of:
22                  b.     structuring applications so that they may be presented, through the
23 network, at a first portion of one or more screens of display; and:
24                  c.     structuring advertising in a manner compatible to that of the
25 applications so that it may be presented, through the network, at a second portion of one
26 or more screens of display concurrently with applications, wherein structuring the
27
28
     45   Ex. 4 (Zillow Group 2018 10-K) at 3.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   56                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 57 of 112




 1 advertising includes configuring the advertising as objects that include advertising data
 2 and;
 3                  d.     selectively storing advertising objects at a store established at the
 4 reception system.
 5                  For another example, Zillow Group and Zillow, Inc. infringe at least claim
 6 1 of the ’849 patent through Zillow’s website and mobile applications in a similar
 7 manner to that shown in Exhibit 43, at least when the advertising is from, or involves,
 8 Zillow Group Media; when the advertising is for properties Zillow owns through Zillow
 9 Offers; and when the advertising is for other advertised properties, such as Promoted
10 Communities for new constructions, properties managed by or associated with Premier
11 Agent, and other properties promoted using Zillow’s advertising services.
12
13
14
15
16
17
18
19
20
21
22
23
24                         Ex. 44 (Zillow search in Riverside County, CA).
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   57                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 58 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
           Ex. 45 (https://www.zillow.com/resources/new-construction/training/inline-
11
                                          community-preview/).
12
13
14
15
16
17
18
19
20
21
22
             Ex. 46 (https://www.zillow.com/marketing/rental-property-advertising/).
23
24
                    For another example, Zillow Group and Zillow, Inc. infringe at least claim
25
     1 of the ’849 patent through the Zillow Group Media service in at least a similar manner
26
     to that shown in Ex. 43:
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   58                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 59 of 112




 1
 2
 3
 4
 5
 6
                      Ex. 47 (https://www.zillowgroupmedia.com/native-ads/).
 7
 8
                    Zillow Group and Zillow, Inc. infringe at least claim 1 of the ’849 patent
 9
     through the Zillow mobile applications, including at least the iOS and Android Zillow
10
     Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications, in a
11
     similar manner as through the website.
12
                    Alternatively, to the extent that any step of claim 1 of the ’849 patent,
13
     including the “structuring” or “selectively storing” steps, are performed by a third party
14
     (in addition to and/or separate from Zillow’s performance), such as a user, browser, or
15
     mobile operating system, that performance is attributable to Zillow, Inc. and Zillow
16
     Group at least because each Zillow entity has an agency and/or contractual relationship
17
     with said third party and each Zillow entity controls and/or directs the performance of
18
     said third party.       For example, each Zillow entity controls and/or directs the
19
     performance of the “selectively storing” step by users, browsers, and mobile operating
20
     systems because it, for example, conditions receipt of a benefit, such as reduced latency,
21
     on the performance of the claimed steps, and establishes the manner or timing of the
22
     performance by, for example, determining what image and other data is cached and for
23
     how long.      For another example, each Zillow entity controls and/or directs the
24
     performance of the “selectively storing” step by users, browsers, and mobile operating
25
     systems because it profits from the performance by, for example, increasing use and
26
     user interactions from reduced latency, and each Zillow entity has the right to stop or
27
     limit infringement, by, for example, determining that image and other data is not cached.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   59                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 60 of 112




 1                  Alternatively, to the extent that any step of claim 1 of the ’849 patent,
 2 including the “structuring” or “selectively storing” steps, are performed by a third party
 3 (in addition to and/or separate from Zillow’s performance), such as a Content Delivery
 4 Network (“CDN”) or other server, including Amazon CloudFront, that performance is
 5 attributable to Zillow, Inc. and Zillow Group at least because each Zillow entity has an
 6 agency and/or contractual relationship with said third party and each Zillow entity
 7 controls and/or directs the performance of said third party. For example, each Zillow
 8 entity controls and/or directs the performance of the “selectively storing” step by CDNs
 9 because it, for example, conditions receipt of a benefit, such as payment for services,
10 on the performance of the claimed steps, and establishes the manner or timing of the
11 performance by, for example, determining what image and other data is cached and for
12 how long.        For another example, each Zillow entity controls and/or directs the
13 performance of the “selectively storing” step by CDNs because it profits from the
14 performance by, for example, increasing use and user interactions from reduced latency,
15 and each Zillow entity has the right to stop or limit infringement, by, for example,
16 determining that image and other data is not cached.
17                  Zillow Group and Zillow, Inc. have had knowledge of the ’849 patent and
18 their alleged direct and indirect infringement since August 11, 2017.
19                  Zillow Group and Zillow, Inc. also indirectly infringe one or more claims
20 of the ’849 patent through the Zillow website, including at least www.zillow.com,
21 www.zillowgroupmedia.com, and subdomains thereof, and the Zillow mobile
22 applications. On information and belief, in certain circumstances, client devices and
23 software (e.g., devices and software used by end users and customers of Zillow’s
24 website and the associated mobile applications) directly infringe the ’849 patent through
25 the use of the website and mobile applications to view at least real estate listings. Zillow
26 Group’s Annual Report lists $1,333,554,000 of revenue from its website and mobile
27 applications which “generate revenue from the sale of advertising services and our suite
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   60                      Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 61 of 112



                                                           46
 1 of marketing software and technology solutions.”             The revenue indicates that
 2 numerous end users and customers used Zillow’s website and the associated mobile
 3 applications in order to view real estate listings and thereby infringe the ’849 patent. In
 4 particular, to the extent Zillow does not perform the method steps, in certain
 5 circumstances, client devices and software (e.g., devices and software used by end users
 6 and customers of Zillow’s website and the associated mobile applications) perform at
 7 least the method of presenting advertising recited by claim 1 of the ’849 patent as shown
 8 in Exhibit 43.
 9                 On information and belief, despite knowledge of the infringement of the
10 ’849 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
11 contribute to patent infringement by third parties by selling, offering to sell, and/or
12 supplying components, and/or a material or apparatus for use in practicing the patented
13 methods of the ’849 patent by at least end users and consumers, as described in this
14 section.
15                 For example Zillow Group and Zillow Inc. provide computer code
16 underlying the Zillow website and mobile applications, such as HTML, JavaScript, and
17 image files, to customers and end users for use in infringing the ’849 patent and such
18 computer code does not have substantial non-infringing uses. Such computer code is
19 especially made and/or especially adapted for use in infringing the ’849 patent and is
20 not a staple article or commodity of commerce suitable for substantial non-infringing
21 use. The only substantial use of Zillow’s computer code responses is for the claimed
22 subject matter involving presenting applications and advertisements in an interactive
23 service as described in the ’849 patent.
24                 Further, on information and belief, as a part of providing said computer
25 code, Zillow Group and Zillow, Inc. enter into binding contracts with end users and
26 customers to use Zillow’s website and mobile applications, including in an infringing
27
28
     46 Ex. 4 (Zillow Group 2018 10-K) at 3, 42.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 61                       Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 62 of 112




 1 manner including by binding the users to a terms of use for the accused website and
 2 mobile applications. On information and belief, Zillow Group and Zillow, Inc. receive
 3 valuable consideration from customers and end users located in this judicial district,
 4 including information provided by customers and end users, and/or information
 5 automatically collected from customers and end users. When customers and end users
 6 in this judicial district use the accused website and/or mobile applications, Zillow Group
 7 and Zillow, Inc. collect information about the customers and end users, their devices,
 8 and their interaction with the accused website and the associated mobile applications.
 9 Zillow Group and Zillow, Inc. work with service providers and advertising networks to
10 track and manage cookie information and activities of customers and end users across
11 different websites and devices. Third parties use cookie information collected by Zillow
12 Group and Zillow, Inc. to deliver advertisements to end users and customers based on
13 their use of the accused website and mobile applications. Zillow Group and Zillow,
14 Inc.’s business is primarily funded through advertising. The application and website
15 are especially made and/or especially adapted for use in infringing the Patents-in-Suit,
16 at least as detailed in the individual Counts above, and are not a staple article or
17 commodity of commerce suitable for substantial non-infringing uses because, among
18 other things, the components sent to users are uniquely designed only to access the
19 infringing aspects of Zillow’s website and mobile applications.
20                  On information and belief, despite their knowledge of the infringement of
21 the ’849 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
22 induce patent infringement by third parties, including at least the direct infringement by
23 end users and customer, as described in this section. Zillow has encouraged and
24 instructed and continues to encourage and instruct customers and end users to use
25 Zillow’s website and the associated mobile applications in a manner that infringes the
26 ’849 patent by advertising the website and mobile applications, providing customer
27 support, and designing their website and mobile applications in such a way that the use
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   62                     Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 63 of 112




 1 of the website and mobile applications by an end user or customer infringes the ’849
 2 patent.
 3                  For example, Zillow has encouraged and instructed and continues to
 4 encourage and instruct customers and end users to use Zillow’s website and the
 5 associated mobile applications in an infringing manner by providing customer support
 6 from their Irvine office in this district, and designing their website and mobile
 7 applications in such a way that the use of the website and mobile applications by an end
 8 user or customer infringes the Patents-in-Suit. For example, “the technology developed
 9 in Zillow’s Irvine office concerns . . . customer service,” including, on information and
10 belief, customer service to encourage and support customers and end users in their use
                                                                                                47
11 of Zillow’s website and the associated mobile applications in an infringing manner.
12 For another example, https://zillow.zendesk.com/hc/en-us provides direction and
13 support for Zillow’s website. On information and belief, to the extent Zillow was not
14 aware that they were encouraging their customers and end users to infringe the ’849
15 patent, its lack of knowledge was based on being willfully blind to the possibility that
16 their acts would cause infringement.
17                  IBM has been damaged by the infringement of its ’849 patent by Zillow
18 and will continue to be damaged by such infringement. IBM is entitled to recover from
19 Zillow the damages sustained by IBM as a result of Zillow’s wrongful acts.
20                  The infringement by Zillow of the ’849 patent was, and continues to be,
21 deliberate and willful, entitling IBM to increased damages under 35 U.S.C. § 284 and
22 to attorney fees and costs incurred in prosecuting this action under 35 U.S.C. § 285. In
23 committing these acts of infringement, Zillow actually knew or should have known that
24 their actions constituted an unjustifiably high risk of infringement of a valid and
25 enforceable patent.
26
27
28
     47   Moch Decl. ¶ 11.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   63                    Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 64 of 112




 1                  IBM has suffered and continues to suffer irreparable harm, for which there
 2 is no adequate remedy at law, and will continue to do so unless Zillow is enjoined
 3 therefrom by this Court. In committing these acts of infringement, Zillow actually knew
 4 or should have known that its actions constituted an unjustifiably high risk of
 5 infringement of a valid and enforceable patent.
 6                                             COUNT TWO
 7                          INFRINGEMENT OF THE ’346 PATENT
 8                  IBM incorporates by reference paragraphs 1-118.
 9                  IBM is the owner of all right, title and interest in the ’346 patent. The ’346
10 patent was duly and properly issued by the USPTO on December 8, 2009. The ’346
11 patent was duly assigned to IBM. A copy of the ’346 patent is attached hereto as Exhibit
12 48.
13                  The ’346 patent is valid and enforceable.
14                  In violation of 35 U.S.C. § 271, Zillow has infringed one or more of the
15 claims of the ’346 patent by having made, designed, offered for sale, sold, provided,
16 used, maintained, and/or supported their website, including at least www.zillow.com,
17 www.zillowgroupmedia.com, and subdomains thereof, and the associated mobile
18 applications, including the Zillow applications for mobile devices running on, for
19 example, the Apple iOS and Google Android operating systems, including at least
20 Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications.
21 Zillow’s infringement is continuing.
22                  Zillow Group “operates the largest portfolio of real estate and home-
23 related brands on mobile and the web which focus on all stages of the home lifecycle:
24 renting, buying, selling and financing. . . . The Zillow Group portfolio of consumer
                                         48
25 brands includes Zillow . . . .”            Zillow Group’s “technology solutions” and actions
26
27
28
     48   Ex. 4 (Zillow Group 2018 10-K) at 3.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   64                         Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 65 of 112




 1 related to such technology infringe and/or direct or control infringement through
 2 Zillow’s website and through the mobile application instrumentalities.
 3                  Zillow, Inc. owns and operates the Zillow website, including at least
 4 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
 5 Zillow mobile applications on, for example, the iOS and Android operating systems.
 6 Zillow, Inc. provides online real estate listings and related services to consumers and
 7 local real estate agents through the website and mobile application instrumentalities.
 8                  Zillow Group and Zillow, Inc. directly infringe one or more claims of the
 9 ’346 patent through the Zillow website and the Zillow mobile applications, as described
10 below. Additionally, Zillow Group directs and controls the infringing behavior of its
11 agent, Zillow, Inc., which Zillow Group operates and wholly owns.
12                  For example, as shown in Exhibit 49, the Zillow website and Zillow mobile
13 applications infringe at least claim 1 of the ’346 patent at least by:
14                  a.     managing user authentication within a distributed data processing
15 system, wherein a first system and a second system interact within a federated
16 computing environment and support single-sign-on operations in order to provide
17 access to protected resources, at least one of the first system and the second system
18 comprising a processor, the method comprising:
19                  b.     triggering a single-sign-on operation on behalf of the user in order
20 to obtain access to a protected resource that is hosted by the second system, wherein the
21 second system requires a user account for the user to complete the single-sign-on
22 operation prior to providing access to the protected resource;
23                  c.     receiving from the first system at the second system an identifier
24 associated with the user; and
25                  d.     creating a user account for the user at the second system based at
26 least in part on the received identifier associated with the user after triggering the single-
27 sign-on operation but before generating at the second system a response for accessing
28 the protected resource, wherein the created user account supports single-sign-on

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   65                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 66 of 112




 1 operations between the first system and the second system on behalf of the user.
 2                  The Zillow mobile applications, including at least the Zillow Real Estate
 3 & Rentals and the Zillow Rentals applications, infringe at least claim 1 of the ’346
 4 patent in a similar manner as through the website.
 5                  Alternatively, to the extent that any step of claim 1 of the ’346 patent,
 6 including the “triggering” step, is performed by a third party (in addition to and/or
 7 separate from Zillow’s performance), such as a user, browser, or mobile operating
 8 system, that performance is attributable to Zillow, Inc. and Zillow Group at least
 9 because each Zillow entity has an agency and/or contractual relationship with said third
10 party and each Zillow entity controls and/or directs the performance of said third party.
11 For example, each Zillow entity controls and/or directs the performance of the
12 “triggering” step by users, browsers, and mobile operating systems because it, for
13 example, conditions receipt of a benefit, such as access to certain applications on
14 Zillow’s website and mobile applications, on the performance of the claimed steps, and
15 establishes the manner or timing of the performance by, for example, triggering the
16 single-sign-on operation using its underlying computer code. For another example,
17 each Zillow entity controls and/or directs the performance of the “triggering” step by
18 users, browsers, and mobile operating systems because it profits from the performance
19 by, for example, increasing the number of signed-in users accessing Zillow’s website
20 and mobile applications, and each Zillow entity has the right to stop or limit
21 infringement, by, for example, not enabling the use of single-sign-on operations or
22 account creation.
23                  Zillow Group and Zillow, Inc. have had knowledge of the ’346 patent and
24 their alleged direct and indirect infringement since October 31, 2017.
25                  IBM has been damaged by the infringement of its ’346 patent by Zillow
26 and will continue to be damaged by such infringement. IBM is entitled to recover from
27 Zillow the damages sustained by IBM as a result of Zillow’s wrongful acts.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   66                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 67 of 112




 1                  The infringement by Zillow of the ’346 patent was, and continues to be,
 2 deliberate and willful, entitling IBM to increased damages under 35 U.S.C. § 284 and
 3 to attorney fees and costs incurred in prosecuting this action under 35 U.S.C. § 285. In
 4 committing these acts of infringement, Zillow actually knew or should have known that
 5 its actions constituted an unjustifiably high risk of infringement of a valid and
 6 enforceable patent.
 7                  IBM has suffered and continues to suffer irreparable harm, for which there
 8 is no adequate remedy at law, and will continue to do so unless Zillow is enjoined
 9 therefrom by this Court. In committing these acts of infringement, Zillow actually knew
10 or should have known that their actions constituted an unjustifiably high risk of
11 infringement of a valid and enforceable patent.
12                                           COUNT THREE
13                          INFRINGEMENT OF THE ’183 PATENT
14                  IBM incorporates by reference paragraphs 1-132.
15                  IBM is the owner of all right, title and interest in the ’183 patent. The ’183
16 patent was duly and properly issued by the USPTO on January 26, 2016. The ’183
17 patent was duly assigned to IBM. A copy of the ’183 patent is attached hereto as Exhibit
18 50.
19                  The ’183 patent is valid and enforceable.
20                  In violation of 35 U.S.C. § 271, Zillow has infringed, contributed to the
21 infringement of, and/or induced others to infringe one or more of the claims of the ’183
22 patent by having made, designed, offered for sale, sold, provided, used, maintained,
23 and/or       supported       their    website,      including   at   least   www.zillow.com,
24 www.zillowgroupmedia.com, and subdomains thereof, and the associated mobile
25 applications, including the Zillow applications for mobile devices running on, for
26 example, the Apple iOS and Google Android operating systems, including at least
27 Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications.
28 Zillow’s infringement is continuing.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   67                         Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 68 of 112




 1                  Zillow Group “operates the largest portfolio of real estate and home-
 2 related brands on mobile and the web which focus on all stages of the home lifecycle:
 3 renting, buying, selling and financing. . . . The Zillow Group portfolio of consumer
                                         49
 4 brands includes Zillow . . . .”            Zillow Group’s “technology solutions” and actions
 5 related to such technology infringe, direct or control infringement, induce infringement,
 6 and/or contribute to the infringement through Zillow’s website and through the mobile
 7 application instrumentalities.
 8                  Zillow, Inc. owns and operates the Zillow website, including at least
 9 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
10 Zillow mobile applications on, for example, the iOS and Android operating systems.
11 Zillow, Inc. provides online real estate listings and related services to consumers and
12 local real estate agents through the website and mobile application instrumentalities.
13                  Zillow Group and Zillow, Inc. directly infringe one or more claims of the
14 ’183 patent through the Zillow website and the Zillow mobile applications, as described
15 below. Additionally, Zillow Group directs and controls the infringing behavior of its
16 agent, Zillow, Inc., which Zillow Group operates and wholly owns.
17                  For example, as shown in Exhibit 51, the Zillow website and Zillow mobile
18 applications infringe at least claim 1 of the ’183 patent at least by:
19                  a.     retrieving in real time, by a computer processor of a computing
20 system, image data associated with a plurality of locations within a specified
21 geographical area;
22                  b.     comparing, by said computer processor, said image data to a
23 plurality of stored image data, wherein said plurality of stored image data comprise
24 baseline measurement values associated with an expected condition level of baseline
25 locations within a baseline geographical area;
26                  c.     calculating, by said computer processor based on results of said
27
28
     49   Ex. 4 (Zillow Group 2018 10-K) at 3.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   68                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 69 of 112




 1 comparing, condition score values associated with said plurality of locations, wherein
 2 said condition score values indicate real time condition values associated with said
 3 plurality of locations;
 4                  d.     calculating, by said computer processor based on said condition
 5 score values, an overall condition score value associated with said specified
 6 geographical area; and
 7                  e.     generating, by said computer processor, a map indicating said
 8 overall condition score value associated with said specified geographical area.
 9                  For another example, Zillow Group and Zillow, Inc. infringe at least claim
10 1 of the ’183 patent through Zillow’s website and mobile applications in a similar
11 manner to that shown in Exhibit 51 at least when the properties are from, or involve,
12 Zillow Group Media; when the properties are properties Zillow owns through Zillow
13 Offers; and when the properties are, for example, properties from Promoted
14 Communities for new constructions, properties managed by or associated with Premier
15 Agent, and other properties promoted using Zillow’s advertising services.
16
17
18
19
20
21
22
23
24
25
26
27
28                         Ex. 44 (Zillow search in Riverside County, CA).

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   69                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 70 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
           Ex. 45 (https://www.zillow.com/resources/new-construction/training/inline-
12
                                          community-preview/).
13
14
                    For another example, Zillow Group and Zillow, Inc. infringe at least claim
15
     1 of the ’183 patent through the Premier Agent service in at least a similar manner to
16
     that shown in Ex. 51:
17
18
19
20
21
22
23
24
25
26      Ex. 52 (https://www.zillow.com/agent-resources/training/manage-premier-agent-
27                        advertising/manage-your-advertising-on-zillow/).
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   70                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 71 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13      Ex. 52 (https://www.zillow.com/agent-resources/training/manage-premier-agent-
14                        advertising/manage-your-advertising-on-zillow/).
15
16                  The Zillow mobile applications, including at least the Zillow Real Estate
17 & Rentals, Zillow Rentals, and Zillow Premier Agent applications, infringe at least
18 claim 1 of the ’183 patent in a similar manner as through the website.
19                  Alternatively, to the extent that any step of claim 1 of the ’183 patent,
20 including the “generating” step, is performed by a third party (in addition to and/or
21 separate from Zillow’s performance), such as a user, browser, or mobile operating
22 system, that performance is attributable to Zillow, Inc. and Zillow Group at least
23 because each Zillow entity has an agency and/or contractual relationship with said third
24 party and each Zillow entity controls and/or directs the performance of said third party.
25 For example, each Zillow entity controls and/or directs the performance of the
26 “generating” step by users, browsers, and mobile operating systems because it, for
27 example, conditions receipt of a benefit, such as viewing accurate home and
28 neighborhood value estimates, on the performance of the claimed steps, and establishes

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   71                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 72 of 112




 1 the manner or timing of the performance by, for example, determining the method by
 2 which the Zestimate and ZHVI is calculated and the map is generated using computer
 3 code, such as HTML and JavaScript. For another example, each Zillow entity controls
 4 and/or directs the performance of the “generating” step by users, browsers, and mobile
 5 operating systems because it profits from the performance by, for example, increasing
 6 the number of users through updated home and neighborhood valuations, and each
 7 Zillow entity has the right to stop or limit infringement, by, for example, removing this
 8 image processing feature from the Zestimate feature or not providing computer code to
 9 generate the map.
10                  Alternatively, to the extent any step of claim 1 of the ’183 patent, including
11 the “generating” step, is performed by a third party (in addition to and/or separate from
12 Zillow’s performance), such as a Content Delivery Network (“CDN”) or other server,
13 including Amazon CloudFront, that performance is attributable to Zillow, Inc. and
14 Zillow Group at least because each Zillow entity has an agency and/or contractual
15 relationship with said third party and each Zillow entity controls and/or directs the
16 performance of said third party. For example, each Zillow entity controls and/or directs
17 the performance of the “generating” step by CDNs because it, for example, conditions
18 receipt of a benefit, such as payment for services, on the performance of the claimed
19 steps, and establishes the manner or timing of the performance by, for example,
20 determining the method by which the Zestimate and ZHVI is calculated and the map is
21 generated using computer code, such as HTML and JavaScript. For another example,
22 each Zillow entity controls and/or directs the performance of the “generating” step by
23 CDNs because it profits from the performance by, for example, increasing the number
24 of users through updated home and neighborhood valuations, and each Zillow entity
25 has the right to stop or limit infringement, by, for example, removing this image
26 processing feature from the Zestimate feature or not providing computer code to
27 generate the map.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   72                         Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 73 of 112




 1                 Zillow Group and Zillow, Inc. have had knowledge of the ’183 patent and
 2 their alleged direct and indirect infringement since January 14, 2019.
 3                 Zillow Group and Zillow, Inc. also indirectly infringe one or more claims
 4 of the ’183 patent through the Zillow website, including at least www.zillow.com,
 5 www.zillowgroupmedia.com, and subdomains thereof, and the Zillow mobile
 6 applications. On information and belief, in certain circumstances, client devices and
 7 software (e.g., devices and software used by end users and customers of Zillow’s
 8 website and the associated mobile applications) directly infringe the ’183 patent through
 9 the use of the website and mobile applications to view at least real estate listings,
10 Zestimates, and Zillow Home Value Indexes. Zillow Group’s Annual Report lists
11 $1,333,554,000 of revenue from its website and mobile applications which “generate
12 revenue from the sale of advertising services and our suite of marketing software and
                              50
13 technology solutions.”          The revenue indicates that numerous end users and customers
14 used Zillow’s website and the associated mobile application in order to view real estate
15 listings, Zestimates, and ZHVI values and thereby infringe the ’183 patent.                   In
16 particular, to the extent Zillow does not perform the method steps, in certain
17 circumstances, client devices and software (e.g., devices and software used by end users
18 and customers of Zillow’s website and the associated mobile applications) perform at
19 least the method of calculating geographical condition score values recited by claim 1
20 of the ’183 patent as shown in Exhibit 51.
21                 On information and belief, despite knowledge of the infringement of the
22 ’183 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
23 contribute to patent infringement by third parties by selling, offering to sell, and/or
24 supplying components, and/or a material or apparatus for use in practicing the patented
25 methods of the ’183 patent by at least end users and consumers, as described in this
26 section.
27
28
     50 Ex. 4 (Zillow Group 2018 10-K) at 3, 42.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 73                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 74 of 112




 1                  For example Zillow Group and Zillow Inc. provide computer code
 2 underlying the Zillow website and mobile applications, such as HTML, JavaScript, and
 3 image files, to customers and end users for use in infringing the ’183 patent and such
 4 computer code does not have substantial non-infringing uses. Such computer code is
 5 especially made and/or especially adapted for use in infringing the ’183 patent and is
 6 not a staple article or commodity of commerce suitable for substantial non-infringing
 7 use. The only substantial use of Zillow’s computer code responses is for the claimed
 8 subject matter involving calculating geographical condition score values using image
 9 data as described in the ’183 patent.
10                  Further, on information and belief, as a part of providing said computer
11 code, Zillow Group and Zillow, Inc. enter into binding contracts with end users and
12 customers to use Zillow’s website and mobile applications, including in an infringing
13 manner including by binding the users to a terms of use for the accused website and
14 mobile applications. On information and belief, Zillow Group and Zillow, Inc. receive
15 valuable consideration from customers and end users located in this judicial district,
16 including information provided by customers and end users, and/or information
17 automatically collected from customers and end users. When customers and end users
18 in this judicial district use the accused website and/or mobile applications, Zillow Group
19 and Zillow, Inc. collect information about the customers and end users, their devices,
20 and their interaction with the accused website and the associated mobile application.
21 Zillow Group and Zillow, Inc. work with service providers and advertising networks to
22 track and manage cookie information and activities of customers and end users across
23 different websites and devices. Third parties use cookie information collected by Zillow
24 Group and Zillow, Inc. to deliver advertisements to end users and customers based on
25 their use of the accused website and mobile applications. Zillow Group and Zillow,
26 Inc.’s business is primarily funded through advertising. The applications and website
27 are especially made and/or especially adapted for use in infringing the Patents-in-Suit,
28 at least as detailed in the individual Counts above, and are not a staple article or

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   74                     Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 75 of 112




 1 commodity of commerce suitable for substantial non-infringing uses because, among
 2 other things, the components sent to users are uniquely designed only to access the
 3 infringing aspects of Zillow’s website and mobile applications.
 4                  On information and belief, despite their knowledge of the infringement of
 5 the ’183 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
 6 induce patent infringement by third parties, including at least the direct infringement by
 7 end users and customer, as described in this section. Zillow has and continues to
 8 encourage and instruct customers and end users to use Zillow’s website and the
 9 associated mobile applications in a manner that infringes the ’183 patent by advertising
10 the website and mobile applications, providing customer support, and designing their
11 website and mobile applications in such a way that the use of the website and mobile
12 applications by an end user or customer infringes the ’183 patent.
13                  For example, Zillow has encouraged and continues to encourage and
14 instruct customers and end users to use Zillow’s website and the associated mobile
15 applications in an infringing manner by providing customer support from their Irvine
16 office in this district, and designing their website and mobile applications in such a way
17 that the use of the website and mobile applications by an end user or customer infringes
18 the Patents-in-Suit. For example, “the technology developed in Zillow’s Irvine office
19 concerns . . . customer service,” including, on information and belief, customer service
20 in support to encourage and support customers and end users in their use of Zillow’s
                                                                                51
21 website and the associated mobile applications in an infringing manner.           For another
22 example, https://zillow.zendesk.com/hc/en-us provides direction and support Zillow’s
23 website. As of November 11, 2019, which is after the filing of the Complaint, Zillow
24 continues to instructs its customers and end users in this judicial district to edit, add, or
25 remove photos to influence Zestimate values in a manner that infringes at least claim 1
26
27
28   51   Moch Decl. ¶ 11.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   75                       Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 76 of 112



                       52
 1 of the ‘183 patent.      On information and belief, to the extent Zillow was not aware that
 2 they were encouraging their customers and end users to infringe the ’183 patent, its lack
 3 of knowledge was based on being willfully blind to the possibility that their acts would
 4 cause infringement.
 5                IBM has been damaged by the infringement of its ’183 patent by Zillow
 6 and will continue to be damaged by such infringement. IBM is entitled to recover from
 7 Zillow the damages sustained by IBM as a result of Zillow’s wrongful acts.
 8                The infringement by Zillow of the ’183 patent was, and continues to be,
 9 deliberate and willful, entitling IBM to increased damages under 35 U.S.C. § 284 and
10 to attorney fees and costs incurred in prosecuting this action under 35 U.S.C. § 285. In
11 committing these acts of infringement, Zillow actually knew or should have known that
12 its actions constituted an unjustifiably high risk of infringement of a valid and
13 enforceable patent.
14                IBM has suffered and continues to suffer irreparable harm, for which there
15 is no adequate remedy at law, and will continue to do so unless Zillow is enjoined
16 therefrom by this Court. In committing these acts of infringement, Zillow actually knew
17 or should have known that its actions constituted an unjustifiably high risk of
18 infringement of a valid and enforceable patent.
19                                        COUNT FOUR
20                          INFRINGEMENT OF THE ’789 PATENT
21                IBM incorporates by reference paragraphs 1-155.
22                IBM is the owner of all right, title and interest in the ’789 patent. The ’789
23 patent was duly and properly issued by the USPTO on Oct. 13, 2015. The ’789 patent
24 was duly assigned to IBM. A copy of the ’789 patent is attached hereto as Exhibit 56.
25
26
   52 Ex. 53 (https://zillow.zendesk.com/hc/en-us/articles/203511930-How-do-I-add-or-
27 remove-photos-of-my-home-); Ex. 54
28 (https://www.zillow.com/sellerlanding/edityourhome/); Ex. 55
   (https://www.zillow.com/blog/zestimate-updates-230614/).
   FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 76                    Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 77 of 112




 1                  The ’789 patent is valid and enforceable.
 2                  In violation of 35 U.S.C. § 271, Zillow has infringed, contributed to the
 3 infringement of, and/or induced others to infringe one or more of the claims of the ’789
 4 patent by having made, designed, offered for sale, sold, provided, used, maintained,
 5 and/or        supported      its    website,        including   at   least   www.zillow.com,
 6 www.zillowgroupmedia.com, and subdomains thereof, and the associated mobile
 7 applications, including the Zillow applications for mobile devices running on, for
 8 example, the Apple iOS and Google Android operating systems, including at least
 9 Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications.
10 Zillow’s infringement is continuing.
11                  Zillow Group “operates the largest portfolio of real estate and home-
12 related brands on mobile and the web which focus on all stages of the home lifecycle:
13 renting, buying, selling and financing. . . . The Zillow Group portfolio of consumer
                                         53
14 brands includes Zillow . . . .”            Zillow Group’s “technology solutions” and actions
15 related to such technology infringe, direct or control infringement, induce infringement,
16 and/or contribute to the infringement through Zillow’s website and through the mobile
17 application instrumentalities.
18                  Zillow, Inc. owns and operates the Zillow website, including at least
19 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
20 Zillow mobile applications on, for example, the iOS and Android operating systems.
21 Zillow, Inc. provides online real estate listings and related services to consumers and
22 local real estate agents through the website and mobile application instrumentalities.
23                  Zillow Group and Zillow, Inc. directly infringe one or more claims of the
24 ’789 patent through the Zillow website and the Zillow mobile applications, as described
25 below. Additionally, Zillow Group directs and controls the infringing behavior of its
26 agent, Zillow, Inc., which Zillow Group operates and wholly owns.
27
28
     53   Ex. 4 (Zillow Group 2018 10-K) at 3.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   77                         Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 78 of 112




 1                  For example, as shown in Exhibit 57 the Zillow website and Zillow mobile
 2 applications infringe at least claim 8 of the ’789 patent at least by:
 3                  a.     presenting a map display on a display device, wherein the map
 4 display comprises elements within a viewing area of the map display, wherein the
 5 elements comprise geospatial characteristics, wherein the elements comprise selected
 6 and unselected elements;
 7                  b.     presenting a list display on the display device, wherein the list
 8 display comprises a customizable list comprising the elements from the map display;
 9                  c.     receiving a user input drawing a selection area in the viewing area
10 of the map display, wherein the selection area is a user determined shape, wherein the
11 selection area is smaller than the viewing area of the map display, wherein the viewing
12 area comprises elements that are visible within the map display and are outside the
13 selection area;
14                  d.     selecting any unselected elements within the selection area in
15 response to the user input drawing the selection area and deselecting any selected
16 elements outside the selection area in response to the user input drawing the selection
17 area; and
18                  e.     synchronizing the map display and the list display to concurrently
19 update the selection and deselection of the elements according to the user input, the
20 selection and deselection occurring on both the map display and the list display.
21                  For another example, Zillow Group and Zillow, Inc. infringe at least claim
22 8 of the ’789 patent through Zillow’s website and mobile applications in a similar
23 manner to that shown in Ex. 57, at least when the shown properties are from, or involve,
24 Zillow Group Media; when the shown properties are properties Zillow owns through
25 Zillow Offers; and when the shown properties are, for example, properties from
26 Promoted Communities for new constructions, properties managed by or associated
27 with Premier Agent, and other properties promoted using Zillow’s advertising services.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   78                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 79 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                         Ex. 44 (Zillow search in Riverside County, CA).
13
14
15
16
17
18
19
20
21
22
23
           Ex. 45 (https://www.zillow.com/resources/new-construction/training/inline-
24
                                          community-preview/).
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   79                    Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 80 of 112




 1                  The Zillow mobile applications, including at least the Zillow Real Estate
 2 & Rentals, Zillow Rentals, and Zillow Premier Agent applications, infringe at least
 3 claim 8 of the ’789 patent in a similar manner as through the website.
 4                  Alternatively, to the extent that any step of claim 8 of the ’789 patent,
 5 including the “receiving a user input” step, is performed by a third party (in addition to
 6 and/or separate from Zillow’s performance), such as a user, browser, or mobile
 7 operating system, that performance is attributable to Zillow, Inc. and Zillow Group at
 8 least because each Zillow entity has an agency and/or contractual relationship with said
 9 third party and each Zillow entity controls and/or directs the performance of said third
10 party. For example, each Zillow entity controls and/or directs the performance of the
11 “receiving a user input” step by users, browsers, and mobile operating systems because
12 it, for example, conditions receipt of a benefit, such as selecting a specific map area to
13 search, on the performance of the claimed steps, and establishes the manner or timing
14 of the performance by, for example, providing and controlling the Draw Your Own
15 Search functionality. For another example, each Zillow entity controls and/or directs
16 the performance of the “receiving a user input” step by users, browsers, and mobile
17 operating systems because it profits from the performance by, for example, increasing
18 use and user interactions from improved search functionality, and each Zillow entity
19 has the right to stop or limit infringement, by, for example, removing the Draw Your
20 Own Search feature.
21                  Alternatively, to the extent any step of claim 8 of the ’789 patent, including
22 the “receiving a user input” step, is performed by a third party (in addition to and/or
23 separate from Zillow’s performance), such as a Content Delivery Network (“CDN”) or
24 other server, including Amazon CloudFront, that performance is attributable to Zillow,
25 Inc. and Zillow Group at least because each Zillow entity has an agency and/or
26 contractual relationship with said third party and each Zillow entity controls and/or
27 directs the performance of said third party. For example, each Zillow entity controls
28 and/or directs the performance of the “receiving a user input” step by CDNs because it,

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   80                         Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 81 of 112




 1 for example, conditions receipt of a benefit, such as payment for services, on the
 2 performance of the claimed steps, and establishes the manner or timing of the
 3 performance by, for example, providing and controlling the Draw Your Own Search
 4 functionality. For another example, each Zillow entity controls and/or directs the
 5 performance of the “receiving a user input” step by CDNs because it profits from the
 6 performance by, for example, increasing use and user interactions from improved
 7 search functionality, and each Zillow entity has the right to stop or limit infringement,
 8 by, for example, removing the Draw Your Own Search feature.
 9                 Zillow Group and Zillow, Inc. have had knowledge of the ’789 patent and
10 their alleged direct and indirect infringement since August 11, 2017.
11                 Zillow Group and Zillow, Inc. also indirectly infringe one or more claims
12 of the ’789 patent through the Zillow website, including at least www.zillow.com,
13 www.zillowgroupmedia.com, and subdomains thereof, and the Zillow mobile
14 applications. On information and belief, in certain circumstances, client devices and
15 software (e.g., devices and software used by end users and customers of Zillow’s
16 website and the associated mobile applications) directly infringe the ’789 patent through
17 the use of the website and mobile applications to view at least real estate listings. Zillow
18 Group’s Annual Report lists $1,333,554,000 of revenue from its website and mobile
19 applications which “generate revenue from the sale of advertising services and our suite
                                                            54
20 of marketing software and technology solutions.”              The revenue indicates that
21 numerous end users and customers used Zillow’s website and the associated mobile
22 application in order to view real estate listings and thereby infringe the ’789 patent. In
23 particular, to the extent Zillow does not perform the method steps, in certain
24 circumstances, client devices and software (e.g., devices and software used by end users
25 and customers of Zillow’s website and the associated mobile applications) perform at
26
27
28
     54 Ex. 4 (Zillow Group 2018 10-K) at 3, 42.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 81                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 82 of 112




 1 least the method of coordinated geospatial and list-based mapping recited by claim 8 of
 2 the ’789 patent as shown in Exhibit 57.
 3                  On information and belief, despite knowledge of the infringement of the
 4 ’789 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
 5 contribute to patent infringement by third parties by selling, offering to sell, and/or
 6 supplying components, and/or a material or apparatus for use in practicing the patented
 7 methods of the ’789 patent by at least end users and consumers, as described in this
 8 section.
 9                  For example Zillow Group and Zillow Inc. provide computer code
10 underlying the Zillow website and mobile applications, such as HTML, JavaScript, and
11 image files, to customers and end users for use in infringing the ’789 patent and such
12 computer code does not have substantial non-infringing uses. Such computer code is
13 especially made and/or especially adapted for use in infringing the ’789 patent and is
14 not a staple article or commodity of commerce suitable for substantial non-infringing
15 use. The only substantial use of Zillow’s computer code responses is for the claimed
16 subject matter involving coordinated geospatial and list-based mapping as described in
17 the ’789 patent.
18                  Further, on information and belief, as a part of providing said computer
19 code, Zillow Group and Zillow, Inc. enter into binding contracts with end users and
20 customers to use Zillow’s website and mobile applications, including in an infringing
21 manner including by binding the users to a terms of use for the accused website and
22 mobile applications. On information and belief, Zillow Group and Zillow, Inc. receive
23 valuable consideration from customers and end users located in this judicial district,
24 including information provided by customers and end users, and/or information
25 automatically collected from customers and end users. When customers and end users
26 in this judicial district use the accused website and/or mobile applications, Zillow Group
27 and Zillow, Inc. collect information about the customers and end users, their devices,
28 and their interaction with the accused website and the associated mobile applications.

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   82                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 83 of 112




 1 Zillow Group and Zillow, Inc. work with service providers and advertising networks to
 2 track and manage cookie information and activities of customers and end users across
 3 different websites and devices. Third parties use cookie information collected by Zillow
 4 Group and Zillow, Inc. to deliver advertisements to end users and customers based on
 5 their use of the accused website and mobile applications. Zillow Group and Zillow,
 6 Inc.’s business is primarily funded through advertising. The applications and website
 7 are especially made and/or especially adapted for use in infringing the Patents-in-Suit,
 8 at least as detailed in the individual Counts above, and are not a staple article or
 9 commodity of commerce suitable for substantial non-infringing uses because, among
10 other things, the components sent to users are uniquely designed only to access the
11 infringing aspects of Zillow’s website and mobile applications.
12                  On information and belief, despite their knowledge of the infringement of
13 the ’789 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
14 induce patent infringement by third parties, including at least the direct infringement by
15 end users and customer, as described in this section. Zillow has and continues to
16 encourage and instruct customers and end users to use Zillow’s website and the
17 associated mobile applications in a manner that infringes the ’789 patent by advertising
18 the website and mobile applications, providing customer support, and designing their
19 website and mobile applications in such a way that the use of the website and mobile
20 applications by an end user or customer infringes the ’789 patent.
21                  For example, Zillow has encouraged and continues to encourage and
22 instruct customers and end users to use Zillow’s website and the associated mobile
23 applications in an infringing manner by providing customer support from their Irvine
24 office in this district, and designing their website and mobile applications in such a way
25 that the use of the website and mobile applications by an end user or customer infringes
26 the Patents-in-Suit. For example, “the technology developed in Zillow’s Irvine office
27 concerns . . . customer service,” including, on information and belief, customer service
28 in support to encourage and support customers and end users in their use of Zillow’s

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   83                     Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 84 of 112



                                                                                  55
 1 website and the associated mobile applications in an infringing manner.             For another
 2 example, https://zillow.zendesk.com/hc/en-us provides direction and support for
 3 Zillow’s website. On information and belief, to the extent Zillow was not aware that
 4 they were encouraging their customers and end users to infringe the ’789 patent, its lack
 5 of knowledge was based on being willfully blind to the possibility that their acts would
 6 cause infringement.
 7                  IBM has been damaged by the infringement of its ’789 patent by Zillow
 8 and will continue to be damaged by such infringement. IBM is entitled to recover from
 9 Zillow the damages sustained by IBM as a result of Zillow’s wrongful acts.
10                  The infringement by Zillow of the ’789 patent was, and continues to be,
11 deliberate and willful, entitling IBM to increased damages under 35 U.S.C. § 284 and
12 to attorney fees and costs incurred in prosecuting this action under 35 U.S.C. § 285. In
13 committing these acts of infringement, Zillow actually knew or should have known that
14 its actions constituted an unjustifiably high risk of infringement of a valid and
15 enforceable patent.
16                  IBM has suffered and continues to suffer irreparable harm, for which there
17 is no adequate remedy at law, and will continue to do so unless Zillow is enjoined
18 therefrom by this Court. In committing these acts of infringement, Zillow actually knew
19 or should have known that their actions constituted an unjustifiably high risk of
20 infringement of a valid and enforceable patent.
21                                            COUNT FIVE
22                           INFRINGEMENT OF THE ’389 PATENT
23                  IBM incorporates by reference paragraphs 1-177.
24                  IBM is the owner of all right, title and interest in the ’389 patent. The ’389
25 patent was duly and properly issued by the USPTO on March 6, 2007. The ’389 patent
26 was duly assigned to IBM. A copy of the ’389 patent is attached hereto as Exhibit 58.
27
28
     55   Moch Decl. ¶ 11.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   84                         Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 85 of 112




 1                  The ’389 patent is valid and enforceable.
 2                  In violation of 35 U.S.C. § 271, Zillow has infringed, contributed to the
 3 infringement of, and/or induced others to infringe one or more of the claims of the ’389
 4 patent by having made, designed, offered for sale, sold, provided, used, maintained,
 5 and/or        supported      their    website,      including   at   least   www.zillow.com,
 6 www.zillowgroupmedia.com, and subdomains thereof, and the associated mobile
 7 applications, including the Zillow applications for mobile devices running on, for
 8 example, the Apple iOS and Google Android operating systems, including at least
 9 Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications.
10 Zillow’s infringement is continuing.
11                  Zillow Group “operates the largest portfolio of real estate and home-
12 related brands on mobile and the web which focus on all stages of the home lifecycle:
13 renting, buying, selling and financing. . . . The Zillow Group portfolio of consumer
                                         56
14 brands includes Zillow . . . .”            Zillow Group’s “technology solutions” and actions
15 related to such technology infringe, direct or control infringement, induce infringement,
16 and/or contribute to the infringement through the website and through the mobile
17 application instrumentalities.
18                  Zillow, Inc. owns and operates the Zillow website, including at least
19 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
20 Zillow mobile applications on, for example, the iOS and Android operating systems.
21 Zillow, Inc. provides online real estate listings and related services to consumers and
22 local real estate agents through the website and mobile application instrumentalities.
23                  Zillow Group and Zillow, Inc. directly infringe one or more claims of the
24 ’389 patent through the Zillow website and the Zillow mobile applications, as described
25 below. Additionally, Zillow Group directs and controls the infringing behavior of its
26 agent, Zillow, Inc., which Zillow Group operates and wholly owns.
27
28
     56   Ex. 4 (Zillow Group 2018 10-K) at 3.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   85                         Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 86 of 112




 1                  For example, as shown in Exhibit 59, the Zillow website and Zillow mobile
 2 applications infringe at least claim 1 of the ’389 patent at least by:
 3                  a.     selecting one or more objects to be displayed in a plurality of layers;
 4                  b.     identifying a plurality of non-spatially distinguishable display
 5 attributes, wherein one or more of the non-spatially distinguishable display attributes
 6 corresponds to each of the layers;
 7                  c.     matching each of the objects to one of the layers;
 8                  d.     applying the non-spatially distinguishable display attributes
 9 corresponding to the layer for each of the matched objects;
10                  e.     determining a layer order for the plurality of layers, wherein the
11 layer order determines a display emphasis corresponding to the objects from the
12 plurality of objects in the corresponding layers; and
13                  f.     displaying the objects with the applied non-spatially distinguishable
14 display attributes based upon the determination, wherein the objects in a first layer from
15 the plurality of layers are visually distinguished from the objects in the other plurality
16 of layers based upon the non-spatially distinguishable display attributes of the first
17 layer.
18                  For another example, Zillow Group and Zillow, Inc. infringe at least claim
19 1 of the ’389 patent through Zillow’s website and mobile applications in a similar
20 manner to that shown in Ex. 59 at least when the objects are properties from, or
21 involving, Zillow Group Media; when the objects are properties Zillow owns through
22 Zillow Offers; and when the objects are properties, for example, properties from
23 Promoted Communities for new constructions, properties managed by or associated
24 with Premier Agent, and other properties promoted using Zillow’s advertising services.
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   86                         Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 87 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                         Ex. 44 (Zillow search in Riverside County, CA).
13
14
15
16
17
18
19
20
21
22
23
           Ex. 45 (https://www.zillow.com/resources/new-construction/training/inline-
24
                                          community-preview/).
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   87                    Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 88 of 112




 1                  For another example, Zillow Group and Zillow, Inc. infringe at least claim
 2 1 of the ’389 patent through the Premier Agent service in at least a similar manner to
 3 that shown in Ex. 59:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                  Ex. 60 (https://www.zillow.com/profile/Charles-Fabbella/).
16
17                  The Zillow mobile applications, including at least the Zillow Real Estate
18 & Rentals, Zillow Rentals, and Zillow Premier Agent applications, infringe at least
19 claim 1 of the ’389 patent in a similar manner as through the website.
20                  Alternatively, to the extent that any step of claim 1 of the ’389 patent,
21 including the “selecting” or “determining” steps, is performed by a third party (in
22 addition to and/or separate from Zillow’s performance), such as a user, browser, or
23 mobile operating system, that performance is attributable to Zillow, Inc. and Zillow
24 Group at least because each Zillow entity has an agency and/or contractual relationship
25 with said third party and each Zillow entity controls and/or directs the performance of
26 said third party. For example, each Zillow entity controls and/or directs the
27 performance of the “selecting” step by users, browsers, and mobile operating systems
28 because it, for example, conditions receipt of a benefit, such as the ability for users to

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   88                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 89 of 112




 1 search for and receive property listings on a map on Zillow’s website and mobile
 2 applications, on the performance of the claimed steps, and establishes the manner or
 3 timing of the performance by, for example, determining what type of properties are to
 4 be returned in a search. For another example, each Zillow entity controls and/or directs
 5 the performance of the “selecting” step by users, browsers, and mobile operating
 6 systems because it profits from the performance by, for example, increasing use and
 7 user interactions from improved search functionality, and each Zillow entity has the
 8 right to stop or limit infringement, by, for example, not sending search results requested
 9 by the user in this manner.
10                  Alternatively, to the extent any step of claim 1 of the ’389 patent, including
11 the “selecting” or “determining” steps, is performed by a third party (in addition to
12 and/or separate from Zillow’s performance), such as a Content Delivery Network
13 (“CDN”) or other server, including Amazon CloudFront, that performance is
14 attributable to Zillow, Inc. and Zillow Group at least because each Zillow entity has an
15 agency and/or contractual relationship with said third party and each Zillow entity
16 controls and/or directs the performance of said third party. For example, each Zillow
17 entity controls and/or directs the performance of the “selecting” step by CDNs because
18 it, for example, conditions receipt of a benefit, such as payment for services, on the
19 performance of the claimed steps, and establishes the manner or timing of the
20 performance by, for example, determining what type of properties are to be returned in
21 a search.       For another example, each Zillow entity controls and/or directs the
22 performance of the “selecting” step by CDNs because it profits from the performance
23 by, for example, increasing use and user interactions from improved search
24 functionality, and each Zillow entity has the right to stop or limit infringement, by, for
25 example, not sending search results requested by the user in this manner.
26                  Zillow Group and Zillow, Inc. have had knowledge of the ’389 patent and
27 their alleged direct and indirect infringement since January 14, 2019.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   89                         Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 90 of 112




 1                 Zillow Group and Zillow, Inc. also indirectly infringe one or more claims
 2 of the ’389 patent through the Zillow website, including at least www.zillow.com,
 3 www.zillowgroupmedia.com, and subdomains thereof, and the Zillow mobile
 4 applications. On information and belief, in certain circumstances, client devices and
 5 software (e.g., devices and software used by end users and customers of Zillow’s
 6 website and the associated mobile applications) directly infringe the ’389 patent through
 7 the use of the website and mobile applications to view at least real estate listings. Zillow
 8 Group’s Annual Report lists $1,333,554,000 of revenue from its website and mobile
 9 applications which “generate revenue from the sale of advertising services and our suite
                                                            57
10 of marketing software and technology solutions.”              The revenue indicates that
11 numerous end users and customers used Zillow’s website and the associated mobile
12 applications in order to view real estate listings and thereby infringe the ’389 patent. In
13 particular, to the extent Zillow does not perform the method steps, in certain
14 circumstances, client devices and software (e.g., devices and software used by end users
15 and customers of Zillow’s website and the associated mobile applications) perform at
16 least the method of displaying layered data recited by claim 1 of the ’389 patent as
17 shown in Exhibit 59.
18                 On information and belief, despite knowledge of the infringement of the
19 ’389 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
20 contribute to patent infringement by third parties by selling, offering to sell, and/or
21 supplying components, and/or a material or apparatus for use in practicing the patented
22 methods of the ’389 patent by at least end users and consumers, as described in this
23 section.
24                 For example Zillow Group and Zillow Inc. provide computer code
25 underlying the Zillow website and mobile applications, such as HTML, JavaScript, and
26 image files, to customers and end users for use in infringing the ’389 patent and such
27
28
     57 Ex. 4 (Zillow Group 2018 10-K) at 3, 42.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 90                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 91 of 112




 1 computer code does not have substantial non-infringing uses. Such computer code is
 2 especially made and/or especially adapted for use in infringing the ’389 patent and is
 3 not a staple article or commodity of commerce suitable for substantial non-infringing
 4 use. The only substantial use of Zillow’s computer code responses is for the claimed
 5 subject matter involving displaying layered data as described in the ’389 patent.
 6                  Further, on information and belief, as a part of providing said computer
 7 code, Zillow Group and Zillow, Inc. enter into binding contracts with end users and
 8 customers to use Zillow’s website and mobile applications, including in an infringing
 9 manner including by binding the users to a terms of use for the accused website and
10 mobile applications. On information and belief, Zillow Group and Zillow, Inc. receive
11 valuable consideration from customers and end users located in this judicial district,
12 including information provided by customers and end users, and/or information
13 automatically collected from customers and end users. When customers and end users
14 in this judicial district use the accused website and/or mobile applications, Zillow Group
15 and Zillow, Inc. collect information about the customers and end users, their devices,
16 and their interaction with the accused website and the associated mobile applications.
17 Zillow Group and Zillow, Inc. work with service providers and advertising networks to
18 track and manage cookie information and activities of customers and end users across
19 different websites and devices. Third parties use cookie information collected by Zillow
20 Group and Zillow, Inc. to deliver advertisements to end users and customers based on
21 their use of the accused website and mobile applications. Zillow Group and Zillow,
22 Inc.’s business is primarily funded through advertising. The applications and website
23 are especially made and/or especially adapted for use in infringing the Patents-in-Suit,
24 at least as detailed in the individual Counts above, and are not a staple article or
25 commodity of commerce suitable for substantial non-infringing uses because, among
26 other things, the components sent to users are uniquely designed only to access the
27 infringing aspects of Zillow’s website and mobile applications.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   91                     Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 92 of 112




 1                  On information and belief, despite their knowledge of the infringement of
 2 the ’389 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
 3 induce patent infringement by third parties, including at least the direct infringement by
 4 end users and customer, as described in this section. Zillow has and continues to
 5 encourage and instruct customers and end users to use Zillow’s website and the
 6 associated mobile applications in a manner that infringes the ’389 patent by advertising
 7 the website and mobile applications, providing customer support, and designing their
 8 website and mobile applications in such a way that the use of the website and mobile
 9 applications by an end user or customer infringes the ’389 patent.
10                  For example, Zillow has encouraged and continues to encourage and
11 instruct customers and end users to use Zillow’s website and the associated mobile
12 applications in an infringing manner by providing customer support from their Irvine
13 office in this district, and designing their website and mobile applications in such a way
14 that the use of the website and mobile applications by an end user or customer infringes
15 the Patents-in-Suit. For example, “the technology developed in Zillow’s Irvine office
16 concerns . . . customer service,” including, on information and belief, customer service
17 in support to encourage and support customers and end users in their use of Zillow’s
                                                                              58
18 website and the associated mobile applications in an infringing manner.         For another
19 example, https://zillow.zendesk.com/hc/en-us provides direction and support for
20 Zillow’s website. On information and belief, to the extent Zillow was not aware that
21 they were encouraging their customers and end users to infringe the ’389 patent, its lack
22 of knowledge was based on being willfully blind to the possibility that their acts would
23 cause infringement.
24                  IBM has been damaged by the infringement of its ’389 patent by Zillow
25 and will continue to be damaged by such infringement. IBM is entitled to recover from
26 Zillow the damages sustained by IBM as a result of Zillow’s wrongful acts.
27
28
     58   Moch Decl. ¶ 11.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   92                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 93 of 112




 1                  The infringement by Zillow of the ’389 patent was, and continues to be,
 2 deliberate and willful, entitling IBM to increased damages under 35 U.S.C. § 284 and
 3 to attorney fees and costs incurred in prosecuting this action under 35 U.S.C. § 285. In
 4 committing these acts of infringement, Zillow actually knew or should have known that
 5 its actions constituted an unjustifiably high risk of infringement of a valid and
 6 enforceable patent.
 7                  IBM has suffered and continues to suffer irreparable harm, for which there
 8 is no adequate remedy at law, and will continue to do so unless Zillow is enjoined
 9 therefrom by this Court. In committing these acts of infringement, Zillow actually knew
10 or should have known that its actions constituted an unjustifiably high risk of
11 infringement of a valid and enforceable patent.
12                                             COUNT SIX
13                          INFRINGEMENT OF THE ’443 PATENT
14                  IBM incorporates by reference paragraphs 1-200.
15                  IBM is the owner of all right, title and interest in the ’443 patent. The ’443
16 patent was duly and properly issued by the USPTO on July 11, 2006. The ’443 patent
17 was duly assigned to IBM. A copy of the ’443 patent is attached hereto as Exhibit 61.
18                  The ’443 patent is valid and enforceable.
19                  In violation of 35 U.S.C. § 271, Zillow has infringed, contributed to the
20 infringement of, and/or induced others to infringe one or more of the claims of the ’443
21 patent by having made, designed, offered for sale, sold, provided, used, maintained,
22 and/or       supported       their    website,      including   at   least   www.zillow.com,
23 www.zillowgroupmedia.com, and subdomains thereof, and the associated mobile
24 applications, including the Zillow applications for mobile devices running on, for
25 example, the Apple iOS and Google Android operating systems, including at least
26 Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications.
27 Zillow’s infringement is continuing.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   93                         Case No. 8:19-CV-01777
           Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 94 of 112




 1                  Zillow Group “operates the largest portfolio of real estate and home-
 2 related brands on mobile and the web which focus on all stages of the home lifecycle:
 3 renting, buying, selling and financing. . . . The Zillow Group portfolio of consumer
                                         59
 4 brands includes Zillow . . . .”            Zillow Group’s “technology solutions” and actions
 5 related to such technology infringe, direct or control infringement, induce infringement,
 6 and/or contribute to the infringement through the website and through the mobile
 7 application instrumentalities.
 8                  Zillow, Inc. owns and operates the Zillow website, including at least
 9 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
10 Zillow mobile applications on, for example, the iOS and Android operating systems.
11 Zillow, Inc. provides online real estate listings and related services to consumers and
12 local real estate agents through the website and mobile application instrumentalities.
13                  Zillow Group and Zillow, Inc. directly infringe one or more claims of the
14 ’443 patent through the Zillow website and the Zillow mobile applications, as described
15 below. Additionally, Zillow Group directs and controls the infringing behavior of its
16 agent, Zillow, Inc., which Zillow Group operates and wholly owns.
17                  For example, as shown in Exhibit 62, the Zillow website and Zillow mobile
18 applications infringe at least claim 1 of the ’443 patent at least by:
19                  a.     identifying at least one search result item from a search result of said
20 Internet search by said user;
21                  b.     searching for said at least one associated advertisement within said
22 repository using said at least one search result item;
23                  c.     identifying said at least one associated advertisement from said
24 repository having at least one word that matches said at least one search result item; and
25                  d.     correlating said at least one associated advertisement with said at
26 least one search result item.
27
28
     59   Ex. 4 (Zillow Group 2018 10-K) at 3.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   94                          Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 95 of 112




 1                  For another example, Zillow Group and Zillow, Inc. infringe at least claim
 2 1 of the ’443 patent through Zillow’s website and mobile applications in a similar
 3 manner to that shown in Ex. 62 at least when the advertising is from, or involves, Zillow
 4 Group Media; when the advertising is for properties Zillow owns through Zillow Offers;
 5 and when the advertising is for other advertised properties, such as Promoted
 6 Communities for new constructions, properties managed by or associated with Premier
 7 Agent, and other properties promoted using Zillow’s advertising services.
 8
 9
10
11
12
13
14
15
16
17
18
19
20                         Ex. 44 (Zillow search in Riverside County, CA).
21
22
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   95                      Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 96 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
           Ex. 45 (https://www.zillow.com/resources/new-construction/training/inline-
11
                                          community-preview/).
12
13
                    The Zillow mobile applications, including at least the Zillow Real Estate
14
     & Rentals, Zillow Rentals, and Zillow Premier Agent applications, infringe at least
15
     claim 1 of the ’443 patent in a similar manner as through the website.
16
                    Alternatively, to the extent that any step of claim 1 of the ’443 patent,
17
     including the “identifying” step, is performed by a third party (in addition to and/or
18
     separate from Zillow’s performance), such as a user, browser, or mobile operating
19
     system, that performance is attributable to Zillow, Inc. and Zillow Group at least
20
     because each Zillow entity has an agency and/or contractual relationship with said third
21
     party and each Zillow entity controls and/or directs the performance of said third party.
22
     For example, each Zillow entity controls and/or directs the performance of the
23
     “identifying” step by users, browsers, and mobile operating systems because it, for
24
     example, conditions receipt of a benefit, such as receiving personalized advertisements,
25
     on the performance of the claimed steps, and establishes the manner or timing of the
26
     performance by, for example, determining which advertisements are associated with
27
     which search result items. For another example, each Zillow entity controls and/or
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   96                     Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 97 of 112




 1 directs the performance of the “identifying” step by users, browsers, and mobile
 2 operating systems because it profits from the performance by, for example, increasing
 3 use and user interactions from improved targeting of advertisements, and each Zillow
 4 entity has the right to stop or limit infringement, by, for example, removing this feature
 5 from the Zillow website and applications.
 6                  Alternatively, to the extent any step of claim 1 of the ’443 patent, including
 7 the “identifying” step, is performed by a third party (in addition to and/or separate from
 8 Zillow’s performance), such as a Content Delivery Network (“CDN”) or other server,
 9 including Amazon CloudFront, that performance is attributable to Zillow, Inc. and
10 Zillow Group at least because each Zillow entity has an agency and/or contractual
11 relationship with said third party and each Zillow entity controls and/or directs the
12 performance of said third party. For example, each Zillow entity controls and/or directs
13 the performance of the “identifying” step by CDNs because it, for example, conditions
14 receipt of a benefit, such as payment for services, on the performance of the claimed
15 steps, and establishes the manner or timing of the performance by, for example,
16 determining which advertisements are associated with which search result items. For
17 another example, each Zillow entity controls and/or directs the performance of the
18 “identifying” step by CDNs because it profits from the performance by, for example,
19 increasing use and user interactions from improved targeting of advertisements, and
20 each Zillow entity has the right to stop or limit infringement, by, for example, removing
21 this feature from the Zillow website and applications.
22                  Zillow Group and Zillow, Inc. have had knowledge of the ’443 patent and
23 its alleged direct and indirect infringement since August 26, 2019.
24                  Zillow Group and Zillow, Inc. also indirectly infringe one or more claims
25 of the ’443 patent through the Zillow website, including at least www.zillow.com,
26 www.zillowgroupmedia.com, and subdomains thereof, and the Zillow mobile
27 applications. On information and belief, in certain circumstances, client devices and
28 software (e.g., devices and software used by end users and customers of Zillow’s

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   97                         Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 98 of 112




 1 website and the associated mobile applications) directly infringe the ’443 patent through
 2 the use of the website and mobile applications to view at least real estate listings. Zillow
 3 Group’s Annual Report lists $1,333,554,000 of revenue from its website and mobile
 4 applications which “generate revenue from the sale of advertising services and our suite
                                                            60
 5 of marketing software and technology solutions.”              The revenue indicates that
 6 numerous end users and customers used Zillow’s website and the associated mobile
 7 applications in order to view real estate listings and thereby infringe the ’443 patent. In
 8 particular, to the extent Zillow does not perform the method steps, in certain
 9 circumstances, client devices and software (e.g., devices and software used by end users
10 and customers of Zillow’s website and the associated mobile applications) perform at
11 least the method of targeting associated advertisements recited by claim 1 of the ’443
12 patent as shown in Exhibit 62.
13                 On information and belief, despite knowledge of the infringement of the
14 ’443 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
15 contribute to patent infringement by third parties by selling, offering to sell, and/or
16 supplying components, and/or a material or apparatus for use in practicing the patented
17 methods of the ’443 patent by at least end users and consumers, as described in this
18 section.
19                 For example Zillow Group and Zillow Inc. provide computer code
20 underlying the Zillow website and mobile applications, such as HTML, JavaScript, and
21 image files, to customers and end users for use in infringing the ’443 patent and such
22 computer code does not have substantial non-infringing uses. Such computer code is
23 especially made and/or especially adapted for use in infringing the ’443 patent and is
24 not a staple article or commodity of commerce suitable for substantial non-infringing
25 use. The only substantial use of Zillow’s computer code responses is for the claimed
26
27
28
     60 Ex. 4 (Zillow Group 2018 10-K) at 3, 42.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 98                        Case No. 8:19-CV-01777
         Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 99 of 112




 1 subject matter involving targeting associated advertisements as described in the ’443
 2 patent.
 3                  Further, on information and belief, as a part of providing said computer
 4 code, Zillow Group and Zillow, Inc. enter into binding contracts with end users and
 5 customers to use Zillow’s website and mobile applications, including in an infringing
 6 manner including by binding the users to a terms of use for the accused website and
 7 mobile applications. On information and belief, Zillow Group and Zillow, Inc. receive
 8 valuable consideration from customers and end users located in this judicial district,
 9 including information provided by customers and end users, and/or information
10 automatically collected from customers and end users. When customers and end users
11 in this judicial district use the accused website and/or mobile applications, Zillow Group
12 and Zillow, Inc. collect information about the customers and end users, their devices,
13 and their interaction with the accused website and the associated mobile applications.
14 Zillow Group and Zillow, Inc. work with service providers and advertising networks to
15 track and manage cookie information and activities of customers and end users across
16 different websites and devices. Third parties use cookie information collected by Zillow
17 Group and Zillow, Inc. to deliver advertisements to end users and customers based on
18 their use of the accused website and mobile applications. Zillow Group and Zillow,
19 Inc.’s business is primarily funded through advertising. The applications and website
20 are especially made and/or especially adapted for use in infringing the Patents-in-Suit,
21 at least as detailed in the individual Counts above, and are not a staple article or
22 commodity of commerce suitable for substantial non-infringing uses because, among
23 other things, the components sent to users are uniquely designed only to access the
24 infringing aspects of Zillow’s website and mobile applications.
25                  On information and belief, despite their knowledge of the infringement of
26 the ’443 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
27 induce patent infringement by third parties, including at least the direct infringement by
28 end users and customer, as described in this section. Zillow has and continues to

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   99                     Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 100 of 112




 1 encourage and instruct customers and end users to use Zillow’s website and the
 2 associated mobile applications in a manner that infringes the ’443 patent by advertising
 3 the website and mobile applications, providing customer support, and designing their
 4 website and mobile applications in such a way that the use of the website and mobile
 5 applications by an end user or customer infringes the ’443 patent.
 6                   For example, Zillow has encouraged and continues to encourage and
 7 instruct customers and end users to use Zillow’s website and the associated mobile
 8 applications in an infringing manner by providing customer support from their Irvine
 9 office in this district, and designing their website and mobile applications in such a way
10 that the use of the website and mobile applications by an end user or customer infringes
11 the Patents-in-Suit. For example, “the technology developed in Zillow’s Irvine office
12 concerns . . . customer service,” including, on information and belief, customer service
13 in support to encourage and support customers and end users in their use of Zillow’s
                                                                               61
14 website and the associated mobile applications in an infringing manner.          For another
15 example, https://zillow.zendesk.com/hc/en-us provides direction and support for
16 Zillow’s website. As of November 11, 2019, Zillow continues to instructs its customers
17 and end users to view related listings on the accused website without having to return
18 to the search page or select filters in a way that infringes at least claim 1 of the ‘443
             62
19 patent.        On information and belief, to the extent Zillow was not aware that they were
20 encouraging their customers and end users to infringe the ’443 patent, its lack of
21 knowledge was based on being willfully blind to the possibility that their acts would
22 cause infringement.
23                   IBM has been damaged by the infringement of its ’443 patent by Zillow
24 and will continue to be damaged by such infringement. IBM is entitled to recover from
25 Zillow the damages sustained by IBM as a result of Zillow’s wrongful acts.
26
27
28   61 Moch Decl. ¶ 11.
     62 Ex. 63 (https://www.zillow.com/tech/embedding-similar-home-recommendation/).
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 100                Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 101 of 112




 1                  The infringement by Zillow of the ’443 patent was, and continues to be,
 2 deliberate and willful, entitling IBM to increased damages under 35 U.S.C. § 284 and
 3 to attorney fees and costs incurred in prosecuting this action under 35 U.S.C. § 285. In
 4 committing these acts of infringement, Zillow actually knew or should have known that
 5 its actions constituted an unjustifiably high risk of infringement of a valid and
 6 enforceable patent.
 7                  IBM has suffered and continues to suffer irreparable harm, for which there
 8 is no adequate remedy at law, and will continue to do so unless Zillow is enjoined
 9 therefrom by this Court. In committing these acts of infringement, Zillow actually knew
10 or should have known that their actions constituted an unjustifiably high risk of
11 infringement of a valid and enforceable patent.
12                                           COUNT SEVEN
13                          INFRINGEMENT OF THE ’904 PATENT
14                  IBM incorporates by reference paragraphs 1-222.
15                  IBM is the owner of all right, title and interest in the ’904 patent. The ’904
16 patent was duly and properly issued by the USPTO on Nov. 20, 2012. The ’904 patent
17 was duly assigned to IBM. A copy of the ’904 patent is attached hereto as Exhibit 64.
18                  The ’904 patent is valid and enforceable.
19                  In violation of 35 U.S.C. § 271, Zillow has infringed, contributed to the
20 infringement of, and/or induced others to infringe one or more of the claims of the ’904
21 patent by having made, designed, offered for sale, sold, provided, used, maintained,
22 and/or       supported       its    website,        including   at   least   www.zillow.com,
23 www.zillowgroupmedia.com, and subdomains thereof, and the associated mobile
24 applications, including the Zillow applications for mobile devices running on, for
25 example, the Apple iOS and Google Android operating systems, including at least
26 Zillow Real Estate & Rentals, Zillow Rentals, and Zillow Premier Agent applications.
27 Zillow’s infringement is continuing.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   101                        Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 102 of 112




 1                  Zillow Group “operates the largest portfolio of real estate and home-
 2 related brands on mobile and the web which focus on all stages of the home lifecycle:
 3 renting, buying, selling and financing. . . . The Zillow Group portfolio of consumer
                                         63
 4 brands includes Zillow . . . .”            Zillow Group’s “technology solutions” and actions
 5 related to such technology infringe, direct or control infringement, induce infringement,
 6 and/or contribute to the infringement through the website and through the mobile
 7 application instrumentalities.
 8                  Zillow, Inc. owns and operates the Zillow website, including at least
 9 www.zillow.com, www.zillowgroupmedia.com, and subdomains thereof, and the
10 Zillow mobile applications on, for example, the iOS and Android operating systems.
11 Zillow, Inc. provides online real estate listings and related services to consumers and
12 local real estate agents through the website and mobile application instrumentalities.
13                  Zillow Group and Zillow, Inc. directly infringe one or more claims of the
14 ’904 patent through the Zillow website and the Zillow mobile applications, as described
15 below. Additionally, Zillow Group directs and controls the infringing behavior of its
16 agent, Zillow, Inc., which Zillow Group operates and wholly owns.
17                  For example, as shown in Exhibit 65, the Zillow website and Zillow mobile
18 applications infringe at least claim 1 of the ’904 patent at least by:
19                  a.     producing, by one or more computers, a promotion list for a
20 promotion management campaign by:
21                  b.     generating, by one or more computers, a promotion instance from a
22 promotion template;
23                  c.     receiving, by one or more computers executing marketing campaign
24 software, a search query that includes one or more attributes of a promotion instance;
25                  d.     searching one or more data repositories for promotion instances
26 having attributes corresponding to the attributes specified in the search query;
27
28
     63   Ex. 4 (Zillow Group 2018 10-K) at 3.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   102                       Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 103 of 112




 1                  e.     returning a list including one or more promotion instances having
 2 the attributes corresponding to the attributes specified in the search query;
 3                  f.     receiving, by the one or more computers, a selection of one or more
 4 promotion instances, from the returned list, to be included in the promotion list;
 5                  g.      assigning the selected promotion instances to the promotions list;
 6 and
 7                  h.     storing the promotion list in an electronic medium.
 8                  For another example, Zillow Group and Zillow, Inc. infringe at least claim
 9 1 of the ’904 patent through Zillow’s website and mobile applications in a similar
10 manner to that shown in Ex. 65 at least when the advertising is from, or involves, Zillow
11 Group Media; when the advertising is for properties Zillow owns through Zillow Offers;
12 and when the advertising is for other advertised properties, such as Promoted
13 Communities for new constructions, properties managed by or associated with Premier
14 Agent, and other properties promoted using Zillow’s advertising services.
15
16
17
18
19
20
21
22
23
24
25
26
27                         Ex. 44 (Zillow search in Riverside County, CA).
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   103                       Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 104 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
           Ex. 45 (https://www.zillow.com/resources/new-construction/training/inline-
11
                                          community-preview/).
12
13
14
15
16
17
18
19
20
21
22
             Ex. 46 (https://www.zillow.com/marketing/rental-property-advertising/).
23
24
                    For another example, Zillow Group and Zillow, Inc. infringe at least claim
25
     1 of the ’904 patent through the Zillow Group Media service in at least a similar manner
26
     to that shown in Ex. 65:
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   104                     Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 105 of 112




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
        Ex. 66 (https://www.zillowgroupmedia.com/wp-content/uploads/2019/10/Zillow-
21
                                     Group-Native-Search-Ad.pdf).
22
23
                    For another example, Zillow Group and Zillow, Inc. infringe at least claim
24
     1 of the ’904 patent through the Zillow Group Media service in at least a similar manner
25
     to that shown in Ex. 65:
26
27
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   105                     Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 106 of 112




 1
 2
 3
 4
 5
 6                    Ex. 47 (https://www.zillowgroupmedia.com/native-ads/).
 7
 8                  The Zillow mobile applications, including at least the Zillow Real Estate
 9 & Rentals, Zillow Rentals, and Zillow Premier Agent applications, infringe at least
10 claim 1 of the ’904 patent in a similar manner as through the website.
11                  Alternatively, to the extent that any step of claim 1 of the ’904 patent,
12 including the “receiving” step, is performed by a third party (in addition to and/or
13 separate from Zillow’s performance), such as a user, browser, or mobile operating
14 system, that performance is attributable to Zillow, Inc. and Zillow Group at least
15 because each Zillow entity has an agency and/or contractual relationship with said third
16 party and each Zillow entity controls and/or directs the performance of said third party.
17 For example, each Zillow entity controls and/or directs the performance of the
18 “receiving” step by users, browsers, and mobile operating systems because it, for
19 example, conditions receipt of a benefit, such as improved quality of search results, on
20 the performance of the claimed steps, and establishes the manner or timing of the
21 performance by, for example, determining which search results will be returned to the
22 user. For another example, each Zillow entity controls and/or directs the performance
23 of the “receiving” step by users, browsers, and mobile operating systems because it
24 profits from the performance by, for example, increasing use and user interactions from
25 improved search results, and each Zillow entity has the right to stop or limit
26 infringement, by, for example, using a different method to return search results to a
27 user.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   106                     Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 107 of 112




 1                  Alternatively, to the extent any step of claim 1 of the ’904 patent, including
 2 the “receiving” step, is performed by a third party (in addition to and/or separate from
 3 Zillow’s performance), such as a Content Delivery Network (“CDN”) or other server,
 4 including Amazon CloudFront, that performance is attributable to Zillow, Inc. and
 5 Zillow Group at least because each Zillow entity has an agency and/or contractual
 6 relationship with said third party and each Zillow entity controls and/or directs the
 7 performance of said third party. For example, each Zillow entity controls and/or directs
 8 the performance of the “receiving” step by CDNs because it, for example, conditions
 9 receipt of a benefit, such as payment for services, on the performance of the claimed
10 steps, and establishes the manner or timing of the performance by, for example,
11 determining which search results will be returned to the user. For another example,
12 each Zillow entity controls and/or directs the performance of the “receiving” step by
13 CDNs because it profits from the performance by, for example, increasing use and user
14 interactions from improved search results, and each Zillow entity has the right to stop
15 or limit infringement, by, for example, using a different method to return search results
16 to a user.
17                  Zillow Group and Zillow, Inc. have had knowledge of the ’904 patent and
18 its alleged direct and indirect infringement since August 26, 2019.
19                  Zillow Group and Zillow, Inc. also indirectly infringe one or more claims
20 of the ’904 patent through the Zillow website, including at least www.zillow.com,
21 www.zillowgroupmedia.com, and subdomains thereof, and the Zillow mobile
22 applications. On information and belief, in certain circumstances, client devices and
23 software (e.g., devices and software used by end users and customers of Zillow’s
24 website and the associated mobile applications) directly infringe the ’904 patent through
25 the use of the website and mobile applications to view at least real estate listings. Zillow
26 Group’s Annual Report lists $1,333,554,000 of revenue from its website and mobile
27 applications which “generate revenue from the sale of advertising services and our suite
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   107                        Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 108 of 112



                                                           64
 1 of marketing software and technology solutions.”             The revenue indicates that
 2 numerous end users and customers used Zillow’s website and the associated mobile
 3 applications in order to view real estate listings and thereby infringe the ’904 patent. In
 4 particular, to the extent Zillow does not perform the method steps, in certain
 5 circumstances, client devices and software (e.g., devices and software used by end users
 6 and customers of Zillow’s website and the associated mobile applications) perform at
 7 least the method of producing a promotion list recited by claim 1 of the ’904 patent as
 8 shown in Exhibit 65.
 9                 On information and belief, despite knowledge of the infringement of the
10 ’904 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
11 contribute to patent infringement by third parties by selling, offering to sell, and/or
12 supplying components, and/or a material or apparatus for use in practicing the patented
13 methods of the ’904 patent by at least end users and consumers, as described in this
14 section.
15                 For example Zillow Group and Zillow Inc. provide computer code
16 underlying the Zillow website and mobile applications, such as HTML, JavaScript, and
17 image files, to customers and end users for use in infringing the ’904 patent and such
18 computer code does not have substantial non-infringing uses. Such computer code is
19 especially made and/or especially adapted for use in infringing the ’904 patent and is
20 not a staple article or commodity of commerce suitable for substantial non-infringing
21 use. The only substantial use of Zillow’s computer code responses is for the claimed
22 subject matter involving returning a promotion list as described in the ’904 patent.
23                 Further, on information and belief, as a part of providing said computer
24 code, Zillow Group and Zillow, Inc. enter into binding contracts with end users and
25 customers to use Zillow’s website and mobile applications, including in an infringing
26 manner including by binding the users to a terms of use for the accused website and
27
28
     64 Ex. 4 (Zillow Group 2018 10-K) at 3, 42.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT 108                      Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 109 of 112




 1 mobile applications. On information and belief, Zillow Group and Zillow, Inc. receive
 2 valuable consideration from customers and end users located in this judicial district,
 3 including information provided by customers and end users, and/or information
 4 automatically collected from customers and end users. When customers and end users
 5 in this judicial district use the accused website and/or mobile applications, Zillow Group
 6 and Zillow, Inc. collect information about the customers and end users, their devices,
 7 and their interaction with the accused website and the associated mobile applications.
 8 Zillow Group and Zillow, Inc. work with service providers and advertising networks to
 9 track and manage cookie information and activities of customers and end users across
10 different websites and devices. Third parties use cookie information collected by Zillow
11 Group and Zillow, Inc. to deliver advertisements to end users and customers based on
12 their use of the accused website and mobile applications. Zillow Group and Zillow,
13 Inc.’s business is primarily funded through advertising. The applications and website
14 are especially made and/or especially adapted for use in infringing the Patents-in-Suit,
15 at least as detailed in the individual Counts above, and are not a staple article or
16 commodity of commerce suitable for substantial non-infringing uses because, among
17 other things, the components sent to users are uniquely designed only to access the
18 infringing aspects of Zillow’s website and mobile applications.
19                  On information and belief, despite their knowledge of the infringement of
20 the ’904 patent, Zillow Group and Zillow, Inc. have intended and continue to intend to
21 induce patent infringement by third parties, including at least the direct infringement by
22 end users and customer, as described in this section. Zillow has and continues to
23 encourage and instruct customers and end users to use Zillow’s website and the
24 associated mobile applications in a manner that infringes the ’904 patent by advertising
25 the website and mobile applications, providing customer support, and designing their
26 website and mobile applications in such a way that the use of the website and mobile
27 applications by an end user or customer infringes the ’904 patent.
28

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   109                    Case No. 8:19-CV-01777
          Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 110 of 112




 1                  For example, Zillow has encouraged and continues to encourage and
 2 instruct customers and end users to use Zillow’s website and the associated mobile
 3 applications in an infringing manner by providing customer support from their Irvine
 4 office in this district, and designing their website and mobile applications in such a way
 5 that the use of the website and mobile applications by an end user or customer infringes
 6 the Patents-in-Suit. For example, “the technology developed in Zillow’s Irvine office
 7 concerns . . . customer service,” including, on information and belief, customer service
 8 in support to encourage and support customers and end users in their use of Zillow’s
                                                                               65
 9 website and the associated mobile applications in an infringing manner.          For another
10 example, https://zillow.zendesk.com/hc/en-us provides direction and support for
11 Zillow’s website. On information and belief, to the extent Zillow was not aware that
12 they were encouraging their customers and end users to infringe the ’904 patent, its lack
13 of knowledge was based on being willfully blind to the possibility that their acts would
14 cause infringement.
15                  IBM has been damaged by the infringement of its ’904 patent by Zillow
16 and will continue to be damaged by such infringement. IBM is entitled to recover from
17 Zillow the damages sustained by IBM as a result of Zillow’s wrongful acts.
18                  The infringement by Zillow of the ’904 patent was, and continues to be,
19 deliberate and willful, entitling IBM to increased damages under 35 U.S.C. § 284 and
20 to attorney fees and costs incurred in prosecuting this action under 35 U.S.C. § 285. In
21 committing these acts of infringement, Zillow actually knew or should have known that
22 its actions constituted an unjustifiably high risk of infringement of a valid and
23 enforceable patent.
24                  IBM has suffered and continues to suffer irreparable harm, for which there
25 is no adequate remedy at law, and will continue to do so unless Zillow is enjoined
26 therefrom by this Court. In committing these acts of infringement, Zillow actually knew
27
28
     65   Moch Decl. ¶ 11.
     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   110                     Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 111 of 112




 1 or should have known that their actions constituted an unjustifiably high risk of
 2 infringement of a valid and enforceable patent.
 3                                      RELIEF REQUESTED
 4            Wherefore, IBM respectfully requests that this Court enter judgment against the
 5 Defendants as follows:
 6       A.      That the ’849 patent has been and continues to be infringed by Defendants;
 7       B.      That Defendants’ infringement of the ’849 patent has been willful;
 8       C.      An injunction against further infringement of the ’849 patent;
 9       D.      That the ’346 patent has been and continues to be infringed by Defendants;
10       E.      That Defendants’ infringement of the ’346 patent has been willful;
11       F.      An injunction against further infringement of the ’346 patent;
12       G.      That the ’183 patent has been and continues to be infringed by Defendants;
13       H.      That Defendants’ infringement of the ’183 patent has been willful;
14       I.      An injunction against further infringement of the ’183 patent;
15       J.      That the ’789 patent has been and continues to be infringed by Defendants;
16       K.      That Defendants’ infringement of the ’789 patent has been willful;
17       L.      An injunction against further infringement of the ’789 patent;
18       M.      That the ’389 patent has been and continues to be infringed by Defendants;
19       N.      That Defendants’ infringement of the ’389 patent has been willful;
20       O.      An injunction against further infringement of the ’389 patent;
21       P.      That the ’443 patent has been and continues to be infringed by Defendants;
22       Q.      That Defendants’ infringement of the ’443 patent has been willful;
23       R.      An injunction against further infringement of the ’443 patent;
24       S.      That the ’904 patent has been and continues to be infringed by Defendants;
25       T.      That Defendants’ infringement of the ’904 patent has been willful;
26       U.      An injunction against further infringement of the ’904 patent;
27       V.      An award of damages adequate to compensate IBM for the patent
28 infringement that has occurred pre-verdict and for damages that occur post-verdict,

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   111                        Case No. 8:19-CV-01777
        Case 2:20-cv-00851-TSZ Document 40 Filed 12/02/19 Page 112 of 112




 1 together with pre-judgment interest and costs;
 2       W.      An award of all other damages permitted by 35 U.S.C. § 284, including
 3 increased damages up to three times the amount of compensatory damages found;
 4       X.      That this is an exceptional case and an award to IBM of its costs and
 5 reasonable attorneys’ fees incurred in this action as provided by 35 U.S.C. § 285; and
 6       Y.      Such other relief as this Court deems just and proper.
 7    Dated: December 2, 2019            By:            _/Marc E. Hankin/_______________
                                                        Marc E. Hankin (SBN 170505)
 8                                                      Anooj Patel (SBN 300297)
                                                        HANKIN PATENT LAW, APC
 9
                                                        Of Counsel:
10
                                                        John M. Desmarais (SBN 320875)
11                                                      Karim Z. Oussayef (admitted pro hac
                                                        vice)
12                                                      Brian D. Matty (admitted pro hac vice)
                                                        Michael Matulewicz-Crowley (admitted
13                                                      pro hac vice)
                                                        DESMARAIS LLP
14
15                                                      Attorneys for Plaintiff International
                                                        Business Machines Corporation
16
17
                                    DEMAND FOR JURY TRIAL
18
         IBM hereby demands trial by jury on all claims and issues so triable.
19
      Dated: December 2, 2019            By:            _/Marc E. Hankin/________________
20                                                      Marc E. Hankin (SBN 170505)
                                                        Anooj Patel (SBN 300297)
21                                                      HANKIN PATENT LAW, APC
22                                                      Of Counsel:
23                                                      John M. Desmarais (SBN 320875)
                                                        Karim Z. Oussayef (admitted pro hac
24                                                      vice)
                                                        Brian D. Matty (admitted pro hac vice)
25                                                      Michael Matulewicz-Crowley (admitted
                                                        pro hac vice)
26                                                      DESMARAIS LLP
27
                                                        Attorneys for Plaintiff International
28                                                      Business Machines Corporation

     FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT   112                        Case No. 8:19-CV-01777
